Madam President, I should like to put a point of order before Parliament today, at a time when we are about to vote on the most important act we are called upon to approve, that is, the budget. Nine people died yesterday in the St Gotthard tunnel because of a road accident. This places a greater onus on us when - under the heading of 'infrastructure' - we come to vote on the much-needed and now ever more pressing engineering works which must be Europe' s response to the problem of traffic across the Alpine passes.
Today we shall be debating the reopening of the Mont Blanc tunnel, with all the economic and environmental problems that involves. Let us also remind ourselves of this: the incident in the St Gotthard tunnel was caused to a great extent by the additional volumes traffic that the St Gotthard, Brenner and other Alpine passes have had to absorb as a result of the closure of the Mont Blanc tunnel. We must therefore vote with conviction for the infrastructure funding to speed up the procedure involved in rebuilding the Brenner rail tunnel and the Fréjus rail tunnel, and move road vehicles onto trains, with benefits for the safety of those who travel and also for the surrounding environment. Let us remember that when we vote.
Of course, Mr Santini.
VOTE
Madam President, I should like to table an oral amendment to Amendment No 192. The old text reads as follows - it is very short: "And furthermore research projects making use of primates are also excluded." I would like to change that to: "Financing of research projects making use of primates is suppressed within two years, unless it is proved that alternatives are not available." If this amendment can be adopted, it can be combined with 372. Then we will have a sound text. I have agreed this with Mrs Buitenweg.
Madam President, I am against this oral amendment.
(With more than twelve Members standing, the oral amendment was not considered) Following the vote
Madam President, there has just been some enthusiastic applause because this vote has ended. I can understand why, as this is always a protracted event. However, I would like to ask you to put one other amendment to the vote. I should have said this at the beginning, but we were already proceeding with the voting. It is about the Court of Auditors. We have now voted on an amount of 1 million in the line to build an extension for the Court of Auditors. As the Committee on Budgets, we would like to ask for another EUR 6 million to be entered in the reserve so that additional capital can be injected during the coming year. This will ultimately produce considerable savings for the taxpayer and will also create extra scope in future budgets. I would also like to ask you to put this last amendment to the vote, which entails entering a further EUR 6 million in the reserve in budget line 206.
(Parliament gave its assent)
Report (A5-0330/2001) by Mr Costa Neves, on behalf of the Committee on Budgets, on the draft general budget of the European Union for the financial year 2002 (C5-0300/2001 - 2000/2324(BUD)) and Letter of amendment No 1/2002 (12733/2001 - C5-0495/2001) to the draft general budget of the European Union for the financial year 2002 (Section III - Commission)
Following the vote
Madam President, the vote has now been taken, but during the vote on the budget, we spoke against this idea and, as a result, this item was removed from the budget. We are now voting in favour of this paragraph, which is not how we voted on the budget. There is, therefore, a contradiction now, of which the House must be aware. The fact is, however, that the vote has been taken.
(Parliament adopted the resolution)
Report (A5-0329/2001) by Mrs Buitenweg, on behalf of the Committee on Budgets, on the draft general budget of the European Union for the financial year 2002 (C5-0300/2001 - 2000/2325(BUD)) and Letter of amendment No 1/2002 (12733/2001 - C5-0495/2001) to the draft general budget of the European Union for the financial year 2002
Section I - European Parliament
Section II - Council
Section IV - Court of Justice
Section V - Court of Auditors
Section VI - Economic and Social Committee
Section VII - Committee of the Regions
Section VIII (A) - European Ombudsman
Section VIII (B) - European Data Protection Supervisor
With regard to Paragraph 39
Mrs Buitenweg, you have an oral amendment, I think, on Paragraph 39, following the vote on the budget. Would you be so kind as to explain this to us once more, so that we can proceed to the vote?
I will do it in English. It is about what I originally said about the conditions under which we will release the amounts or the items which we entered in the reserve in the last vote. These are the conditions specified in Amendment No 73 of the Committee on Budgetary Control. This is in accordance with what we discussed earlier, and this is the most straightforward way. We must therefore amend the text in the way we have just voted. It says:
"The money can be released after a favourable opinion from Parliaments' committee responsible for the relations with the Court of Auditors, once the Court has given updated information on its current staffing problems and on how additional staff would enable the Court to assess the performance of financial control systems in the candidate countries, improve its cooperation with the national audit institutions (requirement of Treaty of Nice) and establish more detailed specific DAS assessment."
(The President noted that there was no opposition to the oral amendment being considered)
(Parliament adopted the resolution)
Madam President, on Tuesday Mrs Morgan raised the issue of the letter that the Bureau sent to Mr Prodi on reform of the Commission, taking a very different stance from the position taken by the Commission. We have just voted on the report by Mrs Buitenweg and have approved Amendment No 4 by Mr Elles, which reiterates Parliament's wholehearted support for the Commission reforms.
Will you now write to Mr Prodi and convey to him the reconfirmed, wholehearted support of this Parliament for radical reforms of the Commission's staff regulations?
Madam President, I think that we have all noticed from your tone of voice that you have shown a great deal of personal stoicism in presiding over this part-session despite your ill health. I would like to say, on behalf of all the 'budgeteers' and in the name, I believe, of all my fellow Members, that we are very grateful to you for presiding over the votes on the budget in the first and second reading.
Madam President, I of course share the sentiments expressed by Mr Bourlanges. However, we have to look into the question asked by Mr van Hulten, because, when it was raised by Mrs Morgan earlier on this week when Mr Provan was in the chair, he said he would examine whether it was possible to see what was going to happen.
Therefore, maybe you could respond to Mr van Hulten' s question and possibly discuss this matter with the Bureau, that will meet to clarify the situation.
Mr President, I am sorry Mrs Fontaine had to leave, so perhaps you would pass on my remarks to her.
As the House will know, I spent a great deal of time studying the reform process on behalf of the House last year and continued to follow it through the Committee on Legal Affairs and the Internal Market. I understand exactly the points that Mrs Fontaine made but, I ask you, on behalf of all Members of this House, to keep us better informed of the process.
This was the point that I raised back in September when I asked the presidency to give us the same level of information about the progress of the reforms as we are receiving from the Commission. Mr Kinnock has given us a comprehensive timetable about the progress of the reform discussions. This House, these Members, have no information whatsoever from the Bureau about the reform process. I ask you to be much more transparent and to give us a progress report on these reforms.
Your request will be passed on, but you will understand that, given the votes that have yet to be taken and that will take up much time, I cannot extend this debate any longer. Have courage. Mrs Fontaine showed hers in remaining in the chair despite her state of ill health. Mr Fatuzzo still has much work to do this morning, so we should all take heart.
Report (A5-0342/2001) by Mr Seppänen, on behalf of the Committee on Budgets, on the draft ECSC operating budget for 2002 (SEC(2001) 827 - C5-0233/2001 - 2001/2100(BUD))
(Parliament adopted the resolution)
Motion for a resolution (B5-0686/2001) on EU strategy at the Marrakesh conference on climate change
On Paragraph 9
Mr President, on behalf of my colleagues in the Socialist and the Christian Democratic Group I would like to make an oral amendment to paragraph 9. It should read as follows: "...welcomes the fact that the Commission came forward with the announced packet of the three climate change proposals". The Commission came forward the day before yesterday with the three proposals, we have to correct that.
I also want to congratulate the Commission for doing this before the very important climate change conference in Marrakesh, COP 7.
(The President noted that there was no opposition to considering the oral amendment)
(Parliament adopted the resolution)
Recommendation for second reading (A5-0326/2001), on behalf of the Committee on Regional Policy, Transport and Tourism, on the Council common position on the adoption of the directive of the European Parliament and of the Council establishing harmonised requirements and procedures for the safe loading and unloading of bulk carriers (7193/2/2001 - C5-0292/2001 - 2000/0121(COD)) (Rapporteur: Mr van Dam)
(The President declared the common position approved)
Report (A5-0327/2001) by Mr Vatanen, on behalf of the Committee on Regional Policy, Transport and Tourism, on the proposal for a directive of the European Parliament and of the Council on reporting formalities for ships arriving in and departing from Community ports (COM(2001)46 - C5-0051/2001 - 2001/0026(COD))
(Parliament adopted the legislative resolution)
Report (A5-0338/2001) by Mr Lamassoure, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on the proposal for a Council regulation on pre-accession financial assistance for Turkey (COM(2001)230-C5-0219/2001 - 2001/0097(CNS)
(Parliament adopted the legislative resolution)
Report (A5-0343/2001) by Mr Lamassoure, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on the 2000 Regular Report from the Commission on Turkey' s progress towards accession (COM (2000)713 - C5-0613/2000 - 2000/2014(COS)
On Amendment No 8
Mr President, by agreement with the rapporteur I would like to make an oral amendment. I only have the English text with me now. It should read: "Insists on the immediate abolition of the death penalty..." instead of "Reiterates its call for the immediate abolition of the death penalty..."
(The President noted that there was no opposition to considering the oral amendment) On paragraph 10
Mr President, for the sake of compromise here, too, we would like to propose the following, which is submitted with the rapporteur' s cooperation and agreement. It should read: " Urges Turkey to propose in the coming year a precise timetable ...", in other words we would insert: "in the coming year".
(The President noted that there was no opposition to considering the oral amendment) (Parliament adopted the legislative resolution)
Report (A5-0366/2001) by Mr Gahrton, on behalf of the Committee on Industry, External Trade, Research and Energy, on the proposal for a Council decision establishing the Community's position in the Ministerial Conference set up by the accord creating the World Trade Organisation, with regard to the accession of the People's Republic of China to the World Trade Organisation (COM(2001) 517 - C5-0487/2001 - 2001/0218(CNS))
(Parliament adopted the legislative resolution)
Report (A5-0367/2001) by Mr Gahrton, on behalf of the Committee on Industry, External Trade, Research and Energy, on the proposal for a Council decision establishing the Community's position in the Ministerial Conference set up by the accord creating the World Trade Organisation, with regard to the accession of the separate Customs territory of Chinese Taipei (Taiwan, Penghu, Kinmen and Matsu) to the World Trade Organisation (COM(2001) 518 - C5-0488/2001 - 2001/0216(CNS))
(Parliament adopted the legislative resolution)
Motion for a resolution (B5-0695/2001), by Mr Wurtz, on behalf of the Confederal Group of the European United Left/Nordic Green Left, on the conclusions of the Ghent European Council of 19 October
Mr President, I want to make a point on the European Council in Ghent.
It is a suggestion from the ELDR Group, the Greens and the Socialists on paragraph 7, where we each have tabled an amendment, Amendments Nos 13, 9 and 5 respectively. The suggestion is an oral amendment to merge all of them to add at the end of paragraph 7: "which adequately represents women, respects their human rights and ensures that Afghan women participate fully in building such a future".
The only problem, Mrs Ludford, is that we are at present dealing with a resolution by our Group. We have not yet moved on to the joint motion for a resolution, so you are jumping ahead. We must first ascertain whether or not there is a majority on the first resolution.
(Parliament rejected the motion for a resolution)
Joint motion for a resolution on the results of the informal meeting of the European Council held at Ghent on 19 October 2001.
Mr President, I would like to ask for an explanation as to whether, when the amendments are merged, the word "commitment" should be kept in the text as set out in the Socialist amendment. In other words, it would be "a commitment" to do this. I think the implication is that this is the case, that the word "commitment" should also appear in the merged text.
Mr President, one of the reasons that I was motivated to suggest this oral amendment which brings the three together is that in the English text, the Socialist amendment does not read very well. When it says we should include a "compromise in favour of Afghan women", that, in English, could be read as suggesting that we compromise the interests of Afghan women. It is not a happy wording in English. It means a settlement. "Compromise" is not a good translation of "compromis". That was one of the reasons why I ventured to suggest that we try to merge the three and therefore, in English, we get rid of the word "compromise", which is ambiguous.
Mr President, I would just like to make a correction of a linguistic nature. The translation into English of the Spanish word 'compromiso' is 'commitment' and not 'compromise' .
(The President noted that there was no opposition to considering the oral amendment) (Parliament adopted the resolution)
Report (A5-0308/2001) by Mr Poos, on behalf of the Committee on Constitutional Affairs, on Council reform (2001/2020(INI))
(Parliament adopted the resolution)
Motion for a resolution (B5-0689/2001), by Mr Gallagher, on behalf of the Union for Europe of the Nations Group, on the European Union's approach to the Fourth Ministerial Conference of the World Trade Organisation in Doha, Qatar
(Parliament rejected the motion for a resolution)Joint motion for a resolution on the Fourth Ministerial Conference of the World Trade Organisation
(Parliament rejected the motion for a resolution)
Joint motion for a resolution on the Fourth Ministerial Conference of the World Trade Organisation
(Parliament adopted the resolution)
Report (A5-0331/2001) by Mr Désir, on behalf of the Committee on Industry, External Trade, Research and Energy, on openness and democracy in international trade ((2001/2093(INI))
On Amendment No 6
Mr President, I would like to point out that we, the Group of the European People's Party/European Democrats, tabled Amendment No 6 to recital A and that we want the words "supply constraints" in the fourth line of the English text to be replaced by the word "quotas" because that is the correct term.
(The President noted that there was no opposition to considering the oral amendment) On Amendment No 3
Mr President, I want to move an oral amendment, with the agreement of the rapporteur, to tidy up Amendment No 3 so that it now reads: "...calls for a commitment by the world leaders gathered at the WTO to coordinate measures to help developing countries tackle the impediments to growth...", etc.
Are any Members opposed to this oral amendment being considered?
Mr President, I accept this oral amendment proposed by Mr Deva. If this oral amendment is adopted, my Group will support Amendment No 3.
(The President noted that there was no opposition to considering the oral amendment) (Parliament adopted the resolution)
Report (A5-0332/2001) by Mr Brok, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on the progress achieved in the implementation of the common foreign and security policy (PESC) (C5-0194/2001 - 2001/2007(INI))
On paragraph 7
Mr President, by agreement with the proposers I would like to ask that we keep "looks to the Member States" and add "and the Council" .
Is there any opposition to the addition of "and by the Council"? There seems not to be. We will therefore include this oral suggestion.
(The President noted that there was no opposition to considering the oral amendment) On Amendment No 15
Mr President, I have been requested to put an oral amendment. In the spirit of compromise and in order for this amendment to passed, I suggest that we add on the end of paragraph 37: "and to assist in the fight against terrorism".
(The President noted that there was no opposition to considering the oral amendment)
(Parliament adopted the resolution) EXPLANATIONS OF VOTE
General Budget for 2002
. (NL) During the vote on the 2002 draft budget, the delegation of the Dutch People' s Party for Freedom and Democracy (VVD) in the ELDR group stated that it was against the increase in the category 2 payment appropriations. The European Commission stated that these increases could not be absorbed by the corresponding budget lines, and furthermore that these increases would result in higher contributions for Member States. The VVD delegation therefore does not regard this increase in payment appropriations as necessary.
Nevertheless, the delegation did vote in favour of the increase in the category 2 commitment appropriations because it is of the opinion that proper programming of the structural funds is needed.
We have generally voted against the Committee' s proposal to increase the agricultural expenditure in category 1. We think it unreasonable that approximately half the EU' s total annual budget should go on subsidising the production and export of agricultural products. Today' s common agricultural policy is not only expensive for the EU, it also contributes to higher consumer prices. The agricultural sector is, moreover, well protected from competition from foreign imports. This has a very distorting and destabilising effect on the world economy.
The EU' s common agricultural policy constitutes, above all, a problem for the developing countries, for agriculture is an area in which the developing countries are competitive in relation to the industrialised world' s producers. The EU' s common agricultural policy presents major obstacles for the developing countries, partly due to the fact that the agriculture concerned is subsidised and protected against competition in the form of imports. The fact that the EU also subsidises tobacco cultivation is particularly anomalous. Subsidies for tobacco cultivation should be abolished as soon as possible. The EU' s activity and budget should instead be directed at cross-border problems which the Member States themselves cannot solve. The common agricultural policy shows a lack of solidarity with the developing countries and must be reformed immediately.
Costa Neves Report (A5-0330/2001)
Mr President, the radical Members have a certain reputation for efficiency which my explanation of vote will go some way towards dispelling, as we made a mistake, a serious mistake, in the Budget vote, in respect of Amendment No 75 on the contribution to the funding of European political parties. Whilst being signatories to this amendment, which was intended to abolish the Budget line in question - because we not only believe that the idea of funding of European political parties is not at present justified, but there is no legal basis for it - we voted against the amendment which we had ourselves proposed. My explanation is therefore intended to correct, as far as possible, the result of the vote. We have already asked for the record to be adjusted. There is a mistake in our list of votes, which we are keen to put right. Otherwise, we judge the Costa Neves report in a positive light, but we were keen to emphasise this minor technical error with regard to Amendment No 75. Thank you very much, Mr President.
Thank you, Mr Dell'Alba. The House had been wondering. Now it is completely enlightened.
Mr President, should I give up making explanations of vote just because I have lost my voice? With regard to the budget, I should like to say something about the section on the Commission. I voted for it, but this will be the last time, because I want to get some light on how the Commission works. On 1 January 2002 I shall set off on a long journey, like Odysseus when the Trojan War ended, through the maze of bureaucracy in the 13 523 offices of the Commission and its 33 728 staff. It will be a long, hard and difficult journey: I shall meet Polyphemus, I shall meet Circe, the sorceress, and perhaps in the end I shall see Penelope looking like our President Prodi. It will certainly be a shock, but I hope to be able to vote for it again next time.
. (FR) As is the case every year, the second October part-session is principally devoted to the adoption of the Community Budget. This is the only area in which Parliament can influence Community policy, as it possesses the power of codecision with the Council and, above all, has the right of veto. In a Europe where technocracy reigns and the democratic deficit prevails, it is, therefore, one of the few powers exercised by representatives elected by universal suffrage.
Just like last year' s budget, the 2002 budget is a reflection of the free-market. As a Budget, it is characterised by austerity (0.3 % of European GDP), with an overall lack of financial resources, especially for employment policy, enlargement, and the management of crises, whether they be in food supplies, Afghanistan, Palestine or the Balkans.
The rapporteur, Mr Costa Neves, rubber-stamps these tendencies as a whole by proposing an increase in payment appropriations - which is something of a positive step - but, at the same time, proposes the allocation to reserve of structural funds and somewhatobscure transfers from operations to administration - which is rather a backward move
For these reasons, we cannot support either the report or the 2002 draft Budget.
Buitenweg Report (A5-0329/2001)
Mr President, I voted for Mrs Buitenweg' s report on the budget, but I should like to stress very strongly and loudly here in Parliament, with so many members present on this occasion, that the Pensioners' Party - which I have the honour to represent in this House - believes that the European Parliament, which now legislates on fifty per cent of all national laws, which are adaptations to the directives that we approve here, should have greater funding and better organisation in order to function as befits a supranational Parliament, a Parliament with so many important duties.
- (FI) I, together with my group, supported the change over to a reimbursement system based on receipted costs with regard to reimbursement of travel expenses, secretarial costs and office costs. My group interprets the wording used in the first amendment to mean that there is now no proper procedure at all. At the same time, the amendment totally ignores the fact that the decision is now in the hands of the Council. Parliament has proposed the procedure intended by this amendment and is prepared to adopt it, but the Council has not been able to give the necessary approval. On the basis of the above, my group feels that the amendment puts Parliament in a bad light, unduly and unfairly.
Budget debates are great moments for Parliament because they afford us an opportunity to make a comprehensive review of past and future policy. Unfortunately time does not allow me to do so. I would therefore like to confine myself to just one point, that is the situation in the border regions of the Member States adjoining the candidate countries. It is beyond question that today' s border regions will benefit from European Union enlargement in the long term since there will be totally new opportunities for economic, cultural, social and administrative regional cooperation.
Nevertheless, in the short term there will be tremendous pressure as they adjust to specific problems arising out of the very different levels of development, especially in the social field. I need only point out that the earnings gap between East and West is around 60%. This raises questions that did not arise with earlier enlargements and which take on a new dimension. The anticipated problems on the local labour and service markets will not be overcome without a great deal of effort. Large numbers of daily commuters will put enormous pressure on an already tight labour market - in Brandenburg and Mecklenburg-Western Pomerania alone unemployment rates in excess of 20% are quite common. Cheap services with wage costs around 60% lower will be a tremendous challenge for SMEs and craft trades.
Local and regional governments and administrations believe that the Commission' s proposed programme of assistance to border regions fails to match the scale of the challenge. I therefore welcome the inclusion of a special budget line for border regions. But I also call for additional Union funding to be made available as quickly as possible to reassure the border region citizens affected that their concerns and needs are not going unnoticed. We need a basis in law, and the Commission must create it very quickly.
Seppänen Report (A5-0342/2001)
. (FR) As is plain to see, we voted against the ECSC budget, which, as it will do until the expiry of the ECSC Treaty, continues to pump subsidies to shareholders in the steel industry. Substantial sums have already been handed out to the bosses in this sector, allowing them to move over to lucrative new sectors, while many of the workers whose jobs have been abolished are still unemployed.
This report proposes the integration of social security assistance into the Budget of the European Union; but there is a need to guarantee, as a minimum, that all the workers affected by future job losses will receive the whole of their salary up to the age of retirement.
van Dam Report (A5-0326/2001)
Mr President, you know - as, I believe, everybody does - that in the early years of my working life I was a seaman. I am therefore particularly concerned about safety and the safeguarding of human life at sea, and not only at sea but also when freight is being unloaded from ships in port. This document is attempting to do something to improve safety for the lives of the seamen who work in ports. Ports are very important for Italy - especially the port of Genoa, where I was born, and the port of Livorno, where I was a short time ago. All ports are important, like the port of Marseille and those on the other coasts of Europe, which is the union of countries that has the largest number of seafaring people. We must continue to do everything possible to safeguard human lives at sea, as we are doing in this document.
Vatanen Report (A5-0327/2001)
Mr President, I voted for the report by my friend Mr Vatanen, who will be disappointed at having been the rapporteur of a document that can do so little for transport; it does, however, do something for bureaucracy. Well, I would like to tell him: we have not managed to get rid of bureaucracy - and not just in sea transport - but can we manage to get rid of bureaucracy at least in the payment of pensions and the granting of pensions? Mr President, there are pensioners who die because of bureaucracy, without having drawn their pensions. Of course, they go to Heaven; they know when they get there. These pensioners deserve to go to Heaven, as all pensioners do, but it would be better if their pensions arrived while they were still alive!
Lamassoure Report (A5-0338/2001)
Mr President, I voted for the report on aid to Turkey, but I want to say that the Pensioners' Party and I personally ask the European Union to be braver. The 12 countries that have applied to join the European Union should all be admitted in 2004 without any further conditions, because this would be a courageous political act: they have been waiting for fifty years to feel really European. Did the six countries that signed the Treaty of Rome, Mr President, have to include the Community acquis in their own statute books before signing? There was no Community directive, but even so a great Europe was formed through an important political act. I tell you: we can let in all 12 countries in 2004, whatever their legislative situation may be.
. I have voted against the Report on Turkey.
Turkey has not yet taken the necessary measures to fully restore the political rights of the Kurdish people, suppress torture and abolish the special security courts and prisons that drive prisoners to go on hunger strikes which have claimed more than 70 victims already.
Turkey has not even fixed a precise timetable for fulfilling the political criteria of Copenhagen.
We are giving up human rights for geopolitical and military reasons. That is not admissible in a democratic Parliament.
. (NL) Some politicians are keen to bring Turkey into the European Union before that country has radically changed. They are therefore prepared to turn a blind eye to a number of extremely negative consequences. Admitting a country like this, which is an exceptional case, will have a fundamental impact on the existing standards for democratic freedom and human rights in the EU. The rapporteur wanted to create the impression that in Turkey it was a question of minor deficiencies which could be resolved quickly and easily. Fortunately, the Committee on Foreign Affairs, Human Rights, Security and Defence Policy has adopted a more critical stance, but still not critical enough by far. In fact, the announced reforms are heading in the right direction, but do not yet go very far at all. The release of prisoners and the abolition of the death penalty apply to criminal prisoners but not yet to political opponents, whose rights they refuse to recognise. The mass murder of Armenians is still denied or justified as a normal way of suppressing opposition, which they want to continue to be able to use in the future. The displaced populations from 3 500 destroyed Kurdish villages in the south-east are not being allowed to return to the area. Fear of what is called "separatism" results in a language, songs and writings being punishable. This country is still a long way from being en route to the EU.
. (FR) The issue of Turkey brings us back with a jolt to the question of what kind of Europe we want. If the question is framed in terms of membership of a monolithic bloc, the Turkish question will be extremely difficult to resolve. It will suffice to consider the example of our shared external frontier.
On the hypothesis that Europe will develop steadily towards variable geometry, nothing, then, prevents the involvement of Turkey in certain European policies in fields where there is a real commonality of interests. If, on the contrary, we hold fast to a rigid conception of the European Union, the only outcome, in the long term, will be the reversal of the decision made at Helsinki and the resumption of an association process with Turkey of the same kind as those we are developing with the other Mediterranean States which geography and history have placed outside Europe.
I am, by the way, astonished to learn, from the Turkish Ambassador, that the rapporteur, Mr Lamassoure, was opposed to the amendments referring to the Armenian genocide, whilst the political group to which he belongs played an active part in having this crime recognised as such by the French National Assembly. Could this be a case of 'doublespeak' ?
Lamassoure Report (A5-0343/2001)
. (FR) We voted against the Lamassoure Report "on Turkey's progress towards accession" as we cannot see how the rapporteur manages to reconcile Turkey's inclusion and his conception of a federal Europe with strong supranational powers. The rule of law must in fact relate to the identity of a people, and the practice of democracy falls under this heading. To date we have still not found a European people. What chance then of a Turco-European people?
In fact, the Lamassoure report's sole merit is that it brings into the cold light of day the contradictions of present-day Europe. If it proves necessary to establish firm cooperative links with Turkey, this cannot under any circumstances come about through a supranational power enacting regulations uniformly applicable to all, but must result from dialogue between one nation and another, within the European variable-geometry structure.
Moreover, the Lamassoure Report finesses with the recognition of the Armenian genocide of 1917, doubtless aiming to appease Turkey. We believe there is a need to be more frank and to ask Turkey to acknowledge that the genocide took place. Obviously it is difficult, but it would not be the first country to regret a dark episode in its history. Turkey would then have to act consistently with the objective of true peace-making by re-establishing diplomatic relations with Armenia.
. (FR) There are questions that will not go away; nor will the historic wounds that remain open in the Armenian community throughout the world.
In its resolution in June 1987, the European Parliament asked Turkey to have the courage to look at its past with open eyes in order to be able to look towards the future. Democracy is guaranteed by historical truth, which cannot be bought or sold and cannot suffer at the hands of special interests, be they financial or economic.
What is at issue today is not recognition of the Armenian genocide's reality, as this House has already had occasion to declare that in 1987.
In asking that the Lamassoure Report should make reference to the genocide, I was not seeking to revive ancestral hatreds or to blow on the embers of intolerance, but to echo the legitimate concerns expressed in Armenian communities.
The children of Armenia who were exiled to our countries at the beginning of the century expect today an act of justice. They want a 'moral resting-place' for their ancestors. Remembrance is an even more pressing duty at this time when the last witnesses to the exile, the last to escape the carnage, are themselves quietly dying away.
I am convinced that joining the EU implies adherence to the fundamental principles in accordance with which it was created; democracy, respect for human rights and for the rights of minorities. Such a step invites each one of the candidate countries to take up the burden of its past in order to be able to make its peace with its own history.
I regret that this House has not followed me in doing this.
. (FR) I abstained on this motion for a resolution.
I regret that the European Parliament has not felt able to show consistency in rejecting the amendments asking Turkey to continue dialogue on acknowledgement of the Armenian genocide. In fact, last year, Parliament openly committed itself to calling upon the Turkish government to recognise this period of its history.
Today, under a cloak of expediency, this House has demonstrated its hypocrisy.
As regards Turkey's possible accession to the European Union, I would remind you that the real question of the frontiers of Europe is still an open one.
At a distance from the peoples involved, we carry on discussing the hypothetical accession of this country to the EU without putting the real question, which is to do with the identity and outline of Europe.
The Commission and Parliament would be better advised to explore ways by which Turkey can be associated with the EU rather than directly integrated into it.
), in writing. (FR) This report on progress towards accession to the European Union is being presented in a very specific context.
Firstly, Turkey is weighed down by the burden of its foreign debt (over EUR 120 billion) and in consequence has to set aside almost 70% of its budget to service it. The spiralling debt results in a programme of austerity and structural reform which has brought in its wake massive unemployment and broad cuts in social security expenditure. As well as economic difficulties, there is a worsening political situation, especially for prisoners of conscience, a persistent denial of the rights of the Kurds, failure to acknowledge the Armenian genocide, and in more general terms a lack of regard for the democratic rights of Turkey' s population.
Despite the fact that the report takes account of the social repercussions of the prolonged economic and financial crisis, pleads in favour of rapid payment of EU financial aid to accompany reforms especially in the social sphere, especially as regards the establishment of the rule of law and the promotion of civil society and even though it considers the - admittedly increased - amount of aid granted to Turkey not yet to reflect the importance attached to Turkey's trade relations with the EU; and insists on the need for Turkey to equip itself with modern legislation on the right to strike and on collective negotiation, it is not for European governments or for the Turkish Government to determine the conditions for membership. It is for the people of Turkey to decide and they must be consulted by means of a referendum. It is for these reasons that we did not vote in favour of this report.
Gahrton Report (A5-0366/2001)
. (NL) Given the characteristics of the World Trade Organisation, I wonder how a large and poor country hopes to benefit from it. I would advise China to stay out of it and to rather rely on self-support than participation in world trade. But I also agree that China' s accession should not be refused if she asks for it herself. The People's Republic of China was internationally isolated for many years and was not recognised by most countries. Since it was ultimately recognised, the territory on the island of Taiwan that is controlled by the successors to the government driven out in 1949 is regarded as a non-recognised state, which is something we should now try to find a solution for. On the one hand, there are economic and military ties, and on the other, some people act as if she does not exist. It is just as contrived to automatically allocate Taiwan to China as it was to allocate China's territory to Taiwan in the past. The two territories have grown far apart over the past 50 years or more, and there have always been ethnic differences anyway. I reluctantly endorse the proposed structures, but they will not solve the real problems.
Ghent European Council (RC B5-0696/2001)
. (EL) The leaders of the European Union found yet another opportunity at the interim summit in Ghent to side with American imperialism and support their audacious plans in central Asia, which involve bombing and murdering the Afghans. They clearly stated that they intend to prepare a regime (obviously which meets with their approval) to succeed the Taliban and are willing to help "reconstruct" Afghanistan, thereby revealing their ulterior motive of ensuring that they are involved in sharing out the booty when the time comes. In addition, they are planning close collaboration with the USA on a whole series of issues, including judicial assistance. As regards the "enemy within", the summit is planning to speed up anti-democratic legislative arrangements on a common definition of terrorism and a common European arrest warrant at a speed which is revelatory of their intentions. As for the Middle East, the summit confines itself to a few general pronouncements on a Palestine state and talks of stopping the violence, without making any reference to Israeli aggression.
This is a summit which, just like previous summits, is brimming with anti-grass roots measures and aggressive action against the people; a summit which should give the people of the Member States and of the entire world cause for concern and every reason to step up their fight; a summit which confirms the imperialist nature of the European Union yet again and should be a lesson to all those who proclaim that the ÅU can act as a counterweight to American aggression.
The joint motion contains nothing more than sickening praise for the summit's decisions and shows absolutely no sign of sensitivity to the consequences which these decision will have both within the EU and in the world as a whole, which is why the MEPs of the Communist Party of Greece voted against it.
. (FR) The European Council in Ghent has just taken note of a Commission report on the preparation for the changeover to euro notes and coins, which presents forty "good practices" suggested to banks, governments and retailers in Member States "in order to make up for lost time".
This parenthetical remark by the Commission must surely pull us up short. Why has time been wasted, although the date for the changeover of notes and coins has been set for a long time, and governments had all the time in the world to prepare themselves? The most probable explanation is this: the authorities seem to have thought that private citizens, being in any case caught in the trap, would be obliged to adapt themselves. Under these circumstances, why should they tire themselves out? This attitude says much about the thinking behind an operation which was deceitfully presented as being entirely centred on the improved comfort of citizens.
In addition, when you look down the list of the "forty good practices ", you notice that they are minor low-level gimmicks - ranging from the early labelling of prices in euros to longer opening hours at bank counters - whose effect can only be marginal. But major actions that could conceivably lessen citizens' difficulties, whether financial (reimbursing tradesmen and small businesses for their efforts at adaptation) or technical (stating both the euro value and the value in the national currency on notes and coins), have been firmly excluded. It is true that dual-denomination notes or coins would have required thought at an earlier stage and for that there would have had to be a real concern to lighten the burden on private individuals. Nothing, though, could be more foreign to the inventors of the single currency.
Perhaps - as, after all, clouds do have silver linings - citizens will see at the beginning of next year that in fact they had counted for little in the introduction of the single currency. And then they might learn a few truths about the true nature of Brussels.
Although we welcome some aspects of the resolution that has been adopted today by the European Parliament, we must express our reservations and criticism of some very negative aspects, specifically its support for the war strategy that the USA is implementing in Afghanistan, which will not only fail to resolve any problems but will actually worsen the humanitarian crisis and incidences of racism and xenophobia.
We are also critical of the relentless political pressure to speed up the militarisation of the EU and the communitisation of aspects of 'justice and home affairs' , through the 'creation of a genuine European judicial area.' What is particularly worrying is the fact that proposals have been tabled for creating a 'European search and arrest warrant' or the controversial and dangerous common definition of terrorist acts as well as measures that represent a serious attack on fundamental freedoms, guarantees and rights linked to the coordination and effectiveness of law enforcement in the framework of cooperation with the USA.
Nor can we fail to mention the symptomatic absence from the resolution of any critical reference to the Ghent Council decisions on confirming compliance with the 'Growth and Stability' pact, with maintaining the policy of wage moderation, or the reform of the labour markets, the processes of liberalising public services - of which the recent decision on postal services is one example - the reform of public services in social provision or the Council' s announcement of the launch of a new round of negotiations at the WTO. These measures will have a serious effect on the interests of workers and of the communities in the various countries of the EU.
With regard to the creation of a 'preparatory convention' for the new IGC, we feel its prime objective is an attempt to limit or impose conditions on the sovereign decisions of governments and national parliaments.
This is why we have voted against this motion for a resolution.
. (FR) Like its predecessors, the informal summit in Ghent showed the disagreements that exist between the various Heads of State, which have been the subject of a great deal of comment in the media.
Over and above this apparent discord, though, there has been unanimity on one essential point: the EU is well and truly at war and it is going to back up its commitment to join in combat. Its repressive arsenal is moving ahead by leaps and bounds:
The Rapid Strike Force will become reality;
A European Judicial Area will allow the creation of one public prosecution authority and harmonise punishments;
The prerogatives of Europol are going to be strengthened.
Without doubt, the most immediate threat to citizens' liberties is the introduction of a European arrest warrant, which, by creating an exceptional law for all the supposed terrorists, will make greater repression possible across the whole of the EU. The definition of a terrorist has been made broader, and will be able to be applied to all who resist an unjust and intolerable order.
There was clearly no space at this summit for a social Europe; on the contrary, the summit demanded pay restraint and far-reaching reform of the labour market. In Ghent, social Europe was on the streets - in the demonstrations organised by the young and by the workers.
Therefore, out of support for these events, we will be voting against this resolution on the results of the Ghent Summit.
. (IT) The fundamentalist terrorist attacks have not only destroyed the 'twin towers' in New York but also seem to have played a major part in demystifying two other 'pillars' on the eastern shores of the Atlantic: the common defence policy and the European foreign policy. The devastating success of this latest attack was helped by the theatrical contribution of certain European governments. Throwing aside years upon years of declarations of intention to define a European foreign policy and good proposals for military integration, they have raised their banners as 'national powers' without even having either any real power by themselves to address the world crisis or the credibility to ensure European security. The three-sided mini-summit, held an hour before the informal Summit of the Fifteen, was a demonstration of the collapse that has also hit Europe. The statements on fighting terrorism handed out for signing at the end of the informal Summit are worthless. We have be accustomed to reading wonderful final declarations for decades now, but these contradict the facts and create genuine bafflement about this 'non-existent Europe' , which unites around statements and then vanishes immediately when it comes to operating and acting in unity to address the crises that threaten world peace.
Given these conditions, I believe the promotion of the European Union as a political entity is the principal task we need to address. The Ghent 'triumvirate' , which did not even invite the High Representative for European foreign policy, did not have this objective, concerned as they were - and are - with fighting for their leadership or the next elections. One of them spoke of 'a new leading role in foreign and defence policy for Germany' , forgetting to add - as has been the case for 56 years now, as an attentive leader writer pointed out - 'within Europe' . Just an oversight as regards 'precedents' , or clear national political will? This 'triumvirate' would not deserve any critical mention if there were not another triumvirate looming up on the horizon, a really heavyweight one this time, formed by the USA, Russia and the People's Republic of China. The Ghent triumvirate - 'an affront to Italy and Europe,' as Mr Prodi has said - with a Europe deprived of strength, will be a featherweight in the international ring and, what is more, will weaken the little bit of Europe that exists. In its place there should, instead, be a new, strong Europe, proud to be so, and seen as essential in maintaining regional balances of power.
The forthcoming European Council in Laeken must cancel out the ambiguities and contradictions found in Ghent. To achieve this goal, it must issue itself a momentous challenge: to turn words into deeds and initiate 'enhanced cooperation' in the sphere of a political Europe. This will also benefit economic and financial stability, because it would also correct the anomaly of a European central bank without a European government behind it. With the current situation in tatters, however, is such a challenge feasible? I cannot help thinking that the road of integration will lead to greater cohesion of the parties involved. 15 countries acting more cohesively in the area of security and defence - and therefore with a definite foreign policy - will, without doubt, be a much more effective force in the fight against international terrorism and in peacekeeping.
Having said that, and expressing a reservation about the 'convention' method for drawing up the institutional reform project, I vote for the resolution, in the hope that declarations will, at last, be followed up with deeds.
Twenty million Afghans are being hit hard by bombings being carried out for reasons over which they have had no influence. The UN Commissioner for Human Rights has appealed for a necessary suspension of the bombing in order to get food out to the population before the winter. Three years of drought have made the supply situation untenable. I have therefore supported Amendments 2 and 3 in the vote on the resolution concerning the European Council' s informal meeting in Ghent. A further prerequisite, however, is that the Taliban should allow supplies to reach those who need them. We also appeal to Pakistan to allow the refugees to be afforded protection.
Poos Report (A5-0308/2001)
Mr President, I voted for the report but, both personally and on behalf of the Pensioners' Party and as a convinced Europeanist, I ask that the Council should have less powers and Parliament have more powers. We know that the Council is elected by those elected by the citizens, but the European Parliament is elected directly by the citizens. We are Europe! Parliament should have the power to legislate, and the Council can have some little legislative duty that affects all the Member States, like defence and foreign policy, but not too much. I therefore insist that everything possible should be done to give the European Parliament all the power it deserves, as against the Council, whose powers should instead be reduced, since it does not deserve them.
We note that you want to pension the Council off, which is fairly normal in view of your political career.
The reason why 'the role of High Representative for the CFSP and that of the Commissioner responsible for external relations should be merged and assigned to a Commission Vice-President' is that it will be difficult in the long term to maintain the double channels of command that apply to policy in the second pillar. It is problematic - from the points of view both of clarity and of the budget - for the EU to maintain two external relations administrations for the purpose of implementing foreign policy.
That does not however mean that we in any way support supranationalism within the areas of the second pillar. We do not therefore want the CFSP to be incorporated into the first, or Community, pillar.
The above position also applies to the relevant passage in paragraph 3 of the report on the progress made in implementing the Common Foreign and Security Policy (A5-332/2001 Rapporteur: Mr Brok).
. (FR) The Poos Report sets out some interesting technical reforms to enable Councils to work better "in a permanent legislative framework" without amending the Treaties. It is, though, surprising that we do not find there the most obvious reform to make the work of the General Affairs Council easier and reduce the overload on it which is the main problem today: its division into a General Coordination Council (dealing with the general organisation of work, and issues concerning the EU institutions) and a Foreign Affairs Council, which would obviously be of a purely inter-Governmental nature.
This simple and practical reform is not endorsed by the federalists, fearing as they do that it would draw the High Representative for the Common Foreign and Security Policy from the new Foreign Affairs Council, whereas they want to bring him into the bosom of the Community by installing him at the Commission, thereby giving it powers in terms of foreign policy. Their proposal is not realistic.
More broadly speaking, the Poos Report does not seek to anticipate what the Europe of tomorrow will be like and to work out from that how the Council should evolve. It will be a Europe with many and diverse Member States, so it will have to be a variable-geometry Europe. For the same reason, it will be a Europe in which the Community method will often be seen as too rigid, and in which there will be a lot of room for the intergovernmental approach, hence a Europe in which the distinction between the "pillars" of the Treaty will have long-term validity. It will, finally, be a Europe in which the present-day appropriation of power by Brussels will have come to an end - at least let us hope so - and in which national democracies will again make their voices heard.
These broad strokes lead us to design a future central position for the Council, one which should give it a greater initiatory role (although the task of drafting legislation will have to be better shared) and one of coordinating the pillars, the various circles, the national and European levels. It would now be useful to begin discussing these ideas.
. (FR) The fact that we have voted against Council reform does not imply that we prefer the way it works at present. It is not the constitutional form of the Council that is important - although much could be said about its anti-democratic character - but its essence.
The basic reason for the Council's existence is to manage the collective affairs of the property-owning classes in the various European countries, so that their respective interests do not conflict and that a general consensus may be established.
The European Council, though, no more represents the interests of the majority of the EU's population than the various governments represent the real interests of their own peoples.
The apparently democratic way in which national governments are appointed after elections does not prevent them being at the service of their countries' big bosses. All the more is this true of Europe's executive, which is not even obliged to seek election.
We do not guarantee the present or the eventually reformed functioning of the European institutions.
. (PT) The Poos report on the reform of the Council is controversial and contradictory and, albeit rather timidly, further clears the way for European federalism. On the one hand, it contains positive aspects on improving transparency, not to mention the concept of change in the institutions in an enlarged European Union, in its references to the workings of the Council and to greater participation by national and regional parliaments in EU policy. On the other hand, it puts forward some highly controversial ideas, specifically transferring the responsibilities of the High Representative of the CFSP to the Commission, thereby reducing the powers of the Council and further communitising this important policy, which we must, of course, oppose.
At the same time, it puts forward working methods for the Council that could have a damaging effect on the role of national governments, moving towards greater federalism, which include: strengthening the General Affairs Council, so that its meetings are held regularly, weekly even, attended by ministers; and a distinction being made between the legislative and executive Council, which must operate openly, which would seem to be moving towards the creation of some kind of European Union Senate.
Therefore, in voting against this motion, we confirm our opposition to this path to federalism without undermining the report' s positive aspects.
. (FR) Council reform? Public opinion throughout Europe plainly sees evidence that this is needed, as also evidence of the democratic deficit in European structures. The absolute requirements of this reform should be the reinforcement of democracy and transparency, the involvement of citizens and control by them. One should also beware of explaining, as the rapporteur does, that all the dysfunctions result from disregard of the Treaties or even from the loss of power by the Commission and the "General Affairs" Council.
Over and above structural improvements such as the strengthening of Parliament's role, control and monitoring of the Commission and the Council, greater power being given to citizens, whether directly or indirectly - by way of associations, trades unions, etc - there is the need today to discuss the direction of this European project which is dominated by free-market thinking, the very antithesis of democracy and of provision for social needs. New institutions for another Europe - that is what should be the topic put forward for the peoples of Europe to discuss and vote on. It is for this reason that we have not voted in favour of the Poos Report.
. I was delighted to cast my vote in favour of the excellent report by Mr Poos.
As a representative of Scotland and a member of the European Free Alliance section of my Group, I particularly welcome paragraph 13 of the report, calling for the involvement of "national parliaments and, in federal or highly regionalised States, the regional authorities including participation in the Council itself according to Article 203 of the EC Treaty." For Scotland and similar countries this will only be a start, but it will be an important one.
This Parliament is concerned about the democratic deficit. To remedy this, let us seek to secure a greater role for devolved parliaments in making European law. If parliamentarians at all levels in Europe are to be engaged effectively, there must be open and public legislative debate in the Council. We must highlight the need for publicity and openness in the Council, as stipulated in paragraph 26 of the report. The reforms urged in this report all go in the right direction.
. (NL) As former Luxembourg minister, Mr Poos knows how the Council works, and he has put this to good use. He is right to raise the matter of meeting behind closed doors, which is inconsistent with the principles of democracy and openness. He also proposes that joint committees only prepare resolutions instead of taking them themselves. He also wants the strange new post of High Representative for the common foreign and security policy, which is developing into a European super-minister for Foreign Affairs and Defence, but which cannot be called to account politically in this area, to be integrated into the European Commission's portfolio for external relations. Mr Poos limits himself to what is feasible within the existing treaties and the current power relations, because this would be able to be achieved quickly. I support him in this. However, even if these reforms are implemented, the Council remains an absurdity, a remnant from the early days of the three European Communities, which is backing out of national parliaments and the EP. National ministers used to act as negotiators on the formation of an interest grouping and were also entitled to exercise their veto rights. They no longer have this in their current function, in which they act as a senate which cannot be called to account and a government at the same time. The national parliaments must take over their task. The continued existence of the Council will have an adverse effect on parliamentary democracy.
World Trade Organisation (RC B5-0691/2001)
. (FR) We have voted against the joint resolution submitted by the European People's Party and Socialist Groups on the forthcoming ministerial conference of the WTO in Qatar in November, as it seems to us that it is yet again trapping us by agreeing to the opening of new international trade negotiations without adequate clarification of what the ground rules are and what objectives are in view.
Commissioner Lamy's speech yesterday leads us to conclude that, even though he is striving to present a wide range of objectives for future negotiations (liberalisation, regulation, the involvement of developing countries, the taking into account of sustainable development), liberalisation is still indeed the primary objective. Moreover, the WTO's reference documents, which are centred on too strictly commercial a view of trade, inherently tend towards the adoption of this objective. Matters would be made worse still if the negotiating mandate included investment among the WTO's competencies, as this would risk the revival of the Multilateral Agreement on Investment (MAI), of infamous memory.
We would, though, not wish to suggest that liberalisation is in itself bad, as a party of the Left thinks. We do think, though, that there is now the need for a pause.
Time must be found to draw up a clear balance sheet on the Uruguay Round. On that basis, negotiations must indeed be opened, but with this primary mandate: to consider how to guarantee to every society, to every national democracy, the right to choose how to live. Liberalisation will produce all its benefits only if we have first provided a definite answer to this question.
. (EL) The demonstrations in Seattle, Prague and Genoa were an expression of the increasing anxiety at grass-roots level about the consequences of globalisation. This massive popular reaction shows that even the regulations of the WTO are socially unacceptable. The demonstrations, which were attended by demonstrators from around the world, were one of the deciding factors in bringing down the talks.
The WTO, the main objective of which is to fully liberalise trade, is basically promoting a process of neo-colonialism and is now one of the mainstays of the new world order. The rules of the WTO serve to promote the interests of dominant multinational companies which already monopolise certain international markets and are therefore the stuff of nightmares for developing countries and workers as they watch their rights being eroded. The large countries are promoting the interests of their multinationals, at the expense of the less developed countries, without so much as a word about the long-standing request of these countries to have their debts cancelled.
In the agricultural sector, rapid restructuring is being called for in order to concentrate the land in a few hands and forge another link in the chain controlled by the network of multinationals. Furthermore, the liberalisation of trade and the abolition of duty and subsidies have hit agricultural production directly, reducing farmers' incomes, decimating farming and increasing unemployment. Agricultural production in Greece - and elsewhere - is being sacrificed in order to protect and corner a larger share of the international market for processed products from central and northern Europe.
We believe that, rather than defending the interests of the people, the EU will again endeavour at the new round of talks to stake a bigger claim for the European monopolies, in competition with the other imperialist centres, i.e. the USA and Japan.
The rules which govern international economic relations and trade should serve the interests of the workers, leave their fundamental social rights untouched, help to develop less developed countries, respect the environment and respect the rights of all nations to exercise control and decide on their future themselves.
The WTO is, by its very nature, an imperialist structure interested in the maximum possible return on capital and more secure, flexible and unimpeded ways of moving capital, especially from trade and the stock exchange, impoverishing huge swathes of the world's population and contaminating and destroying more and more of the natural environment in the process.
Under this new world order, which uses every possible means to impose the law of the jungle and where might is right, people are beginning to understand that the only solution is resistance and counterattack. The movement against globalisation and the WTO may be uncoordinated and disparate, but it is the first counterattack on the dictatorship of the monopolies and economies of interest. It is sending out a message of resistance and counterattack to the millions of workers, unemployed, small and medium-sized farmers and other victims of the capitalist world order which the WTO is trying to impose.
The MEPs of the Communist Party of Greece voted against the motion because most of it sides with the major corporations planning to bring about unbridled liberalisation, plunder even more poor countries, wipe out farming and attack the achievements of the workers and the rights of the people throughout the world.
. (FR) I regret that Commissioner Lamy was not more explicit yesterday about the discrepancies between the Council's negotiation mandate and the draft declaration by the Ministers at the Doha conference. I thought I heard - the Commissioner was speaking sotto voce - that they particularly related to the new reduction in external protection and internal support for our agriculture which certain States had demanded.
I also regret that the joint resolution that Parliament has just voted on commits the sin of incoherence by remaining silent on Community preference, whilst rightly emphasising the right of WTO members to apply agricultural policies adapted to their needs and conditions and especially the right of EU Member States to defend a European model of agriculture founded on family holdings, safe and high-quality food, protection of the environment and a balance between town and country.
Food safety constitutes a strategic dimension, on which the tragic events of 11 September throw a new light. It is not feasible that the European Union should depend long-term on imports - some 75% of its requirements - of a family of products as important, vital and strategic as oilseed proteins. How can the European Union condemn itself to zero growth in a crucial sector in which production worldwide is increasing by 5% per annum? What would happen in the event of weather hazards in the Americas? It is therefore imperative that the fatal error of Blair House, the absurd and severe self-limitation agreed to in Marrakech be put right in the next round of negotiations. The complete elimination of animal fats makes it all the more necessary to be able to support the development of Community-wide production of vegetable proteins: this objective must be a priority for the European negotiator. We will be extremely watchful on this issue.
Désir Report (A5-0331/2001)
I have, of course, voted for this report, Mr President, on democracy in international trade, but I should like to do more. As the representative of the pensioners that I have had the chance to meet over these two and a half years, I should also like to launch a new slogan here today: 'Pensioners of the world, unite!' Pensioners are citizens who have more money than young people and would be able to influence the trade and economy of the whole world. I therefore appeal to all pensioners and all elderly people throughout the world to unite in an organisation that can make its weight felt - a weight they are entitled to have because of their numbers - so they can influence international trade to make it more humane and friendlier to those in need, as we all hope.
. (FR) We voted in favour of the report on "Openness and democracy in international trade" in order to assert our demand for a reform of the World Trade Organisation towards greater transparency and fairness (especially in regard to the settlement of differences) and also the strengthening of control by the peoples.
A double ambiguity, though, exists in this regard, both at European level and at the level of the WTO. As regards the European Union, successive reforms of the Treaties have practically excluded the national parliaments from control and ratification of the common trade policy. The Nice Treaty, which is currently in the process of being approved, effectively completes the work while excluding them from negotiations touching on services and intellectual property. Neither de jure nor de facto does the European Parliament take over, and in any case, even if it did gain a real right of ratification, the end result would still be the overall enfeeblement of democratic control, because of the abolition of any direct power on the part of national democracies, which are closest to the peoples.
From this point of view, the European Parliament's proposal that a consultative parliamentary assembly should be created within the WTO looks like the beginning of work on another level of dispossession. Such an assembly would in fact risk giving greater legitimacy to the disregard of the opinions of national democracies, and the putting in place thereby of "regulations" the effect of which would be to confine them even more. There is then a need to assert most clearly that the objective of the consultative assembly is to improve information, but not under any circumstances to replace the national parliaments in any way.
For us, in fact, the first of these "regulations" to retain, is that each and every people, expressing itself directly or through its national parliament, has the right to choose what kind of society it wants to be and what laws shall apply within it.
. (FR) The rapporteur cannot be naïve enough to think that the terrible inequalities in world trade are due to the fact that most member countries of the WTO "are marginalised because of non-inclusive working methods or because they are not, or not effectively, represented in Geneva" or even due "to practices inherited from the GATT" .
Economic relations between countries, and trade relations in particular, obey only one law - the law of the strongest - and certainly do not involve the type of "democracy" that the rapporteur would like to see. The imperialist countries impose their law on third world countries and the United States impose their own, even on second-ranking imperialist powers. Clearly, giving the poorest countries a few extra posts within the WTO or in any other international body is not going to change the balance of power.
The report' s real motives are to be found in the fact that international trade, whose laws resemble the law of the jungle, is giving rise to protest and demonstrations. Although it does not have the power to change the substance of the matter, the European Parliament is invited to put a democratic spin on a type of relationship that is poles apart from a relationship of equality and democracy.
We have not, of course, given our support to this playacting and have voted against the report.
. (FR) On Tuesday, 11 September 2001, airliners full of passengers crashed into two symbols of American omnipotence, in this case the twin towers and the Pentagon.
America was wounded to the core, but an entire vision of civilisation was also attacked. There is one lesson that we must learn from this appalling act inflicted on the United States, globalisation' s main player and beneficiary in a process which is becoming increasingly inegalitarian. The lesson is that the industrialised countries can no longer afford not to discuss North-South relations.
The outbursts seen in Seattle, Göteborg and Genoa bore the first symptoms of this global divide. We must now ask searching questions, particularly about the bodies that regulate globalisation.
Mr Désir' s report is enlightening on this matter. In Seattle, for example, the United States' delegation comprised around 150 people and those of Japan and the European Union around one hundred, whereas most of the developing countries had just one representative. In such circumstances, it is difficult for the world' s poorest countries to ensure that the voice of their people is heard.
Although the legitimacy of the WTO cannot be questioned, its workings, its transparency and its effectiveness in terms of wealth distribution are debatable to say the least. I would say that the rapporteur' s proposals intended to respond to this threefold challenge are a step in the right direction, and that is why I have voted in favour of his report.
Nevertheless, our action must not stop there: we must also take direct action on the debts of poor countries, show less arrogance towards our southern partners and more respect for them, and stop trying to impose our form of civilisation on them.
The fourth WTO ministerial conference, due to take place in Doha, in Qatar, in November, is in this sense an opportunity that we must grasp if we are to translate our fine-sounding words into practical action, like pillars supporting a fairer world, in which there is greater solidarity between nations.
. (NL) The existence of a World Trade Organisation could perhaps be useful if it were limited to helping individual states to set up trade contacts with other, remote states. Unfortunately, the pretensions of the current WTO go much further than that. It is trying to impose standards on Member States in which the protection of jobs, the environment and public services is subordinated to freedom of trade and the protection of big multinational companies. The WTO has become a kind of alternative United Nations, but one in which it is not the power of the number of inhabitants but the power of money that counts. As a result of the imposed globalisation, the gulf between rich countries who export expensive, high-tech products and poor countries who are dependent on exports of cheap raw materials from agriculture and mining is widening. The profits from investments in these countries flow back to the richest countries. This WTO is trying to maintain these abuses, and in doing so forms a threat to welfare, the environment and democracy. Mr Désir is making a creditable attempt to promote openness and democracy in international trade. I support him in this, but I fear that it will be insufficient without further changes.
Brok report (A5-0332/2001)
Mr President, while I was on the plane taking me from Bratislava to Prague and then on to Malpensa, on my way back from my visit to Slovakia, I was reading the Brok report to decide on how to vote when, as often happens to me, I fell asleep. I had a dream. Knowing that Mr Brok is so good at foreign policy, Mr President, I dreamt that he had become Foreign Minister in the Europe of the future. I also dreamt that on the plane, as well as Mr Brok, there were some beautiful blonde hostesses from the Czech Republic.
I woke up, Mr President. I am sure that the beautiful blondes will remain a dream, but will Mr Brok as Foreign Minister come true?
. (EL) I have to admit that our rapporteur, the German Christian Democrat Elmar Brok, does not mince his words. Both the motion for a resolution and the explanatory statement are exercises in militaristic, aggressive cynicism about the substance of the CFSP (common foreign and security policy) and the CSDP (common security and defence policy).
He considers that, especially from mid-2001 onwards, the common political will to act at the operational level has been visibly in evidence and cites "crisis management" in the Middle East and the FYROM as examples of successful autonomous intervention on the part of the European Union. The report then includes a long-winded list of means and institutions currently available to the European Union to carry out its "God-given" job of "conflict prevention" and "crisis management" (crises which the EU will be sure to provoke) throughout the world: the rapid reaction force, the primary objective of which is to create a Euro-army by 2003, initially with 60,000 troops, measures for the rapid flow of resources, non-military - but armed - crisis management (by creating a corps of 5,000 police officers), the (new) Situation Centre and the Policy Planning and Early Warning Unit (both of which come under Mr Solana's department) and so on. Russia, the Ukraine, Moldavia, Africa, Latin America and so on are all seen as military partners outside our area. The stated aim is to impose policies which serve imperialist interests, to get these countries to accept the rules of the capitalist market and - naturally - to respect human rights, or rather what the ÅU understands by human rights. Furthermore, "global responsibility for peace, stability and sustainable development" is used to justify the need, highlighted in the report, for the EU to develop its strategic plans in Iran, China, Korea and Indonesia.
In other words, the Brok report cynically illustrates the imperialist nature of the ÅU which - necessity being the mother of invention - wants to promote its interests in glorious collaboration with the USA, using NATO resources. The report is crystal clear on the division of roles between the two imperialist powers, viz. the USA and the ÅU, which will act in concert with the USA, where possible, or on its own if the USA is not willing or prepared to act. This position marries perfectly with its wholehearted support for the USA in the new imperialist war in Afghanistan and Eurasia in general, fronted by the coalition against international terrorism which has come along, like manna from heaven now that the USSR and the Warsaw Pact have broken up, to give the imperialists an alibi, a modern day "red under the bed" to justify intense arming, curtailing the rights of our people, fortifying their system every which way and any type of intervention - military or otherwise - anywhere in the world.
Mr Brok's statement during his presentation to plenary captures the tone of the report perfectly. He said that, if we want to be convincing and reliable in our foreign policy, we need to demonstrate on a daily basis that we are prepared to use military means to enforce what is not accepted using other means. Who today can dispute the Marxist tenet that war is in the nature of capitalism and, even more so, in the nature of imperialism?
That is why the people cannot afford to rest on their laurels. The peace movement at national, European and global level against the warmongering imperialists is the only prospect of survival for mankind.
. (NL) The existence and maintenance of an army is always justified by the argument that it was necessary in order to defend the freedom of the country's own territory and to discourage potential occupying forces. Because nobody likes to be occupied, the existence of such an army is accepted by a majority of people, albeit often with doubt or reluctance. Action by armies outside their own borders, on the other hand, is always rightly regarded as a form of aggression and imperialism. In recent years, there has been an offensive to justify the action of armies outside their own territory. This happened in Iraq and in Kosovo, and it is now happening in Afghanistan. When Mr Solana took up office, I heard him say that he knows of many places outside the territory of the EU where an army could be deployed. Mr Brok wants a decision on the operational readiness of a European 'Rapid Reaction Force' to be reached soon. I reject this part of his proposals, although I do share his views on the struggle against money laundering and against the international drugs trade, finding a humanitarian and political solution for Chechnya, strengthening the peace-building capacity of the United Nations and making aid for Macedonia dependent on the implementation of the agreed amendment to the constitution.
. (FR) One cannot fail to be struck by the huge disparity between Mr Brok' s report and the new course taken by international relations since 11 September. The rapporteur does, admittedly, mention that date but fails to draw any conclusions from it with regard to taking the CFSP in a new direction. Instead, he clings to the reassuring dogmas of the old school of thought, organised around the concept of 'everything for the Community' : the High Representative of the CFSP must be communitised, decisions on joint action must be reached by a majority, and so forth.
The new international landscape that is emerging as a result of the ongoing fight against terrorism forces us to act on two levels: the national level, the sovereign prerogatives of which will prove crucial in this new type of war, and the world level, which is the only level appropriate for the large-scale cooperation that is necessary. The European level is only an intermediate phase, all too often too limited to lay hold of the global circuits and networks of international terrorism.
In times of tension, decisive cooperation tends to take place directly between States. This was the case with the significant military contribution that the United Kingdom made to the United States' action, the tripartite Ghent Summit, and the bilateral cooperation between France and Germany.
The CFSP will have to adapt rapidly to the new diplomatic climate. The focus for the necessary coordination between the various pillars, as well as between the intergovernmental approach and the Community aspects, must be the Council, which is the only institution capable of playing a pivotal role. The same requirement for effectiveness must lead to the creation of a specific 'Foreign Affairs' Council, separate from the Council. This is a point that Commissioner Barnier made in his speech. Unless these changes are made, the CFSP is in danger of being rapidly marginalised and relegated to role of merely issuing declarations.
. British Conservatives strongly support European cooperation in foreign policy and the use of EU civil instruments in conflict prevention, where shared interests exist. However, they insist that national governments must retain absolute sovereignty over foreign and defence policy. We do not, therefore, support movement towards establishment of an EU diplomatic service or the "communitarisation" of foreign policy; the extension of Europol competence into operational areas; or measures that will lead to the development of a European Army. We believe that NATO should be the international organisation of first resort, not just for collective defence, but for all relevant crisis management tasks requiring the use of military assets.
COM in sheepmeat and goatmeat
The next item is the report (A5-0340/2001) by Mr Adam, on behalf of the Committee on Agriculture and Rural Development on the proposal for a Council regulation on the common organisation of the market in sheepmeat and goatmeat [COM(2001) 247 - C5-0214/2001 - 2001/0103(CNS)].
Mr President, the present organisation is manifestly unsatisfactory to all the parties involved, particularly the sheep and goat farmers, but also to Member States and the Commission. It has allowed the income of sheep farmers to fall behind the general levels of income of other sections of the farming community. This widening gap is a serious matter when considering that large areas of the Community are highly dependent on sheep and goat farming.
The method of calculation of the premium is complicated and statistically suspect. The figures on which the eventual sheep premium is agreed cannot be justified in a satisfactory manner because it requires detailed information of what is happening in the market and that cannot readily be obtained nor easily substantiated.
Another drawback is that the premium is based on deficiency payments. This is not acceptable to the WTO and is therefore a barrier to negotiations in agricultural issues generally.
For farmers there is uncertainty over a 12-month period as to what annual premium will be paid eventually. Because of this uncertainty the premium does not allow effective management planning.
All these drawbacks were recognised by the Commission and are largely reinforced by a study that was carried out prior to the preparation of the proposals which we are now debating. The Commission proposal, in essence, is simpler, less bureaucratic and will be easier to understand. The fundamental difference is that it is based on a fixed annual payment. This is less objectionable to the WTO and therefore will help with the overall agricultural negotiations in which the Commission is involved.
More importantly, from the farmers' viewpoint, the premium will be known in advance and this will make farm business decisions easier.
My discussions in contact with the sheep and goat farmers of the Community confirm that the proposals are broadly acceptable to them. The information that I have from Member States is that it is broadly acceptable to them as well. There is agreement that it is desirable to agree the revision in time for 1 January 2002 so that the benefit to the farming community can come in as quickly as possible.
The principle of the Commission's proposals is broadly acceptable to the Committee on Agriculture and Rural Development, though there are differences in emphasis. The committee proposes a premium 50% higher than that put forward by the Commission. The lower premium for milking-sheep and goats is rejected and a higher supplement proposed for sheep and goats in less favoured areas.
There are strong pressures within the committee that the market organisation should make greater provision for national differences. A number of proposals have been put forward. They cover such matters as extensification, de-stocking and the buy-out of premium rights.
There are also proposals which would allow Member States to make additional headage and area payments. These would be based on objective criteria which could cover, inter alia, environmental considerations, tagging and traceability.
Sheep farming has not made the productivity advances seen in other agricultural sectors. Amendments have been introduced calling for Commission support for increased marketing promotion. Targeting young people to encourage consumption will be important for success.
The committee recognises that this is an interim stage and looks forward to reports from the Commission on environmental impact, traceability and pasturing techniques. It is anticipated that this will lead to wider reforms in the Agenda 2000 mid-term review.
The Agriculture Committee looks to the Commission for a positive response to the amendments it has proposed.
Mr President, my report on behalf of the Committee on Budgets is brief, because the Committee on Budgets was asked to give its opinion on the proposal by the Commission. We were broadly supportive. First of all, it streamlines the policy, making it simpler and much more defensible within the GATT negotiations, thereby providing longer-term security for farmers engaged in sheep and goat farming.
We proposed an amendment in relation to individual tagging. We did not propose in that way to enter into the area of food safety, or indeed the business of the Committee on Agriculture. We simply wanted to ensure that premiums were paid on sheep and goats that actually existed and that we had a means of ensuring that the animals could be counted and accounted for. Since I am responsible to the Committee on Budgetary Control for animal products, I felt it my duty to insert that amendment.
Speaking for myself, I can say that the Committee on Budgets has its responsibilities. This is largely a neutral proposal by the Commission, but the Committee on Agriculture has its responsibilities to farmers. I support the position it has taken in this respect. I support the Doyle amendment which was passed by the Committee on Agriculture. As regards costs, the Committee on Budgets added approximately EUR 400 million in horizontal cuts that the Council deducted from the budget so we added EUR 400 million this morning. We added another EUR 400 million in relation to animal health measures.
The budget this year is 2% more in real terms than we started with last year, and in real terms it is more than 5%, when you consider the outturn. It is my opinion, and the opinion of EPP members in the Committee on Budgets, that there are sufficient funds to meet the request of the Committee on Agriculture: if the Doyle position is accepted by this Parliament and by the Council there are sufficient resources to finance the policy. It will be a shift of money from the rich areas to the poor areas, from the bigger farmers to the smaller farmers. It is a social and regional measure that we could do with.
Mr President, I reiterate what my colleague, Mr McCartin, has just said. He is speaking on behalf of the Committee on Budgets. There is money there to support the proposals that were passed by the Committee on Agriculture and Rural Development, for a EUR 30 fixed rate premium and a EUR 9 supplement premium. There is money there. I appeal to colleagues to support the views of the Agriculture Committee. I fear tonight's vote - on a Thursday night - may be unrepresentative of the large majority decision at the Agriculture Committee on this particular issue.
The Community average income of sheep and goat producers is generally amongst the lowest of all sectors, especially in northern Europe where lambs are reared in meat production systems. I quote the words of the Commission: "Unlike beef and other commodities, the Community is deficient in sheepmeat and, under the present regimes, there is a major exodus from sheep production, especially in northern Europe. The beef regime unwittingly also supports this exodus from sheep production as ewes are counted for extensification payment under this regime but are not paid for, thereby encouraging farmers who have the option to decrease their sheep and increase their cattle on a holding to draw down more extensification payments."
The most cost-effective solution from a common agricultural policy point of view is to ensure that the sheep and goat regimes, together with the impact of the beef regime, encourage as much land as possible to be kept in Europe in sheep production. It is at least four times as expensive to support a livestock unit of beef, compared to that of sheepmeat.
While beef producers need all the support they are getting, given their present difficulties, it is not in their interest either to have competition generated between dry stock sectors by imbalance in the respective regimes.
The main proposal for a fixed, single annual premium I fully support, at EUR 30. I fully support it, in place of the unfair, uncertain and - from a WTO perspective - unacceptable present deficiency payment system. We support the flexibility amendments to send a message to the Commission that there is room for different treatment in some Member States in relation to this regime, providing that it does not come from the flat rate payment. We cannot support the identification and traceability amendments because this is a matter for DG V, not because we do not support the principle but because it is for another DG, and for that reason solely.
Mr President, Commissioner, ladies and gentlemen, I should like, first of all, to welcome the work of Mr Adam, our rapporteur, and to congratulate him on his desire to give some hope to sheep and goat farmers, who are, by and large, at the lower end of the scale of agricultural earnings.
The Committee on Agriculture and Rural Development has used its vote, as you quite rightly pointed out, to confirm the principle of a basic deficiency payment, of a rural premium and of a supplementary flexibility premium based on the criteria of produce quality, the environment or financial management. It is also the case that the levels set by our committee will have to be readjusted in plenary if Parliament hopes to influence Council and, therefore, maintain credibility. The Commission recommended a maximum of EUR 28 per head but the Committee on Agriculture raised the amount to EUR 44, which far exceeds the expectations of rearers and could, furthermore, prove difficult to reconcile with the room for manoeuvre provided by the budget.
On behalf of my group, I have, therefore, retabled two of the rapporteur' s amendments designed respectively to reset the basic premium at EUR 25 per head and the premium for milk herds - ewes or she-goats - at EUR 20. In the 'meat' sector, the maximum aid per head would therefore, be EUR 39, which would ensure equal treatment in terms of public premiums per hectare for sheep breeders and milk-cow breeders.
I would say that this is a totally logical approach, because these two types of production often exist side by side in the same regions and areas and even within the same holdings. In terms of the markets, we now have two situations at variance with one another: a surplus of beef and veal and a deficit of sheepmeat. If per-hectare premiums are set at an equivalent level, this could restore the balance of production, with the choices made by producers being influenced by market conditions.
Furthermore, I recommend maintaining a difference between the basic premium for the 'meat' sector and the premium for the milk sector because to do otherwise would leave the sheep and goat milk sectors with no future, which nobody wants to see.
This is why I hope, ladies and gentlemen, that this evening you will support these amendments, which I think are both realistic and responsible.
Mr President, on behalf of the liberal group, I can say that we broadly support the Commission's proposals. We find the new system better than the old system, which was more or less a system of deficiency payments.
We also find the amounts specified by the Committee on Agriculture and Rural Development excessive. We will therefore support Mr Garot's and Mr Adam's amendments, which are slightly more modest but which do in fact provide a good negotiating position in respect of the Council.
My group has submitted new amendments which relate to the identification of the animals. We consider it to be of the utmost importance that when money is being distributed - animal premiums and suchlike - the control system is spick and span and there is very little wrong with it. The Commission should therefore introduce a new identification system as soon as possible.
Finally, and I am saying this on behalf of the group, I have tabled amendments stating that dikes and salt marshes in Europe will also be regarded as least favoured areas.
I would first of all like to congratulate the rapporteur on his very hard work on this difficult report. Farming has taken a blow over the past year in the United Kingdom, and sheep farming, of course, is no exception. Given the fact that 80% of my own nation - Wales - is designated by the EU as less favoured and that sheep farming is the only available method of farming in many part of Wales, this report has far-reaching implications for Wales and its hill and upland farmers, as indeed it has for their European counterparts. I therefore welcome additional financial support for farmers situated in less-favoured areas such as Wales and I urge fellow MEPs to support additional payments for these areas.
Now although this premium will not solve overnight the immediate crisis, we need to get the proposal through as quickly as possible to ensure that the sheep annual premium payments will be in place by January 2002. The original proposal was disappointing, and a lot of hard work has been put in to get the best deal possible for farmers in this regard. Of course, I want to see farmers get the fairest and highest possible premium. However, we have to work within the budget, and this is why I fully support Mr Adam's proposal of EUR 25 and am confident that the Council will consider this proposal as a very viable option given the constraints. Pitching the figure higher than this would lose money to other sectors including rural development. I will be voting against Amendment No 21, as I believe the wording to be too vague, and I would like to see a clause stating that any money put back into the national reserve from a region or country within a Member State should be ring-fenced to ensure the benefit of this fund is maintained for that particular area - that is a very important point.
We must protect our sheep-farming industry because to lose more farmers from the industry would have a catastrophic effect on the make-up of rural communities where small family farms play such a vital role.
Seldom have I seen a greater degree of unanimity on the need for reform of the sheep and goat sector. The rapporteur, the Commission, Parliament's Committee on Agriculture and Rural Development and farming organisations are all at one on the need for reform. It is now down to this Parliament and the Council to give meaningful effect to this consensus.
There is, however, one important bridge to be crossed if this desired objective is to be achieved. Unless we succeed in reaching a fair consensus on the level of financial support for sheep farming, this attempt at reform will fail and the decline of sheep production will lead to a significant imbalance in the European meat sector, thereby putting greater pressure on the beef sector as farmers switch from one enterprise to another. So, it makes good economic sense to get the balance right now. There will not be another bite at this cherry.
We talk a lot about the sustainability of European agriculture. To me it means maintaining a reasonable balance between all sectors, including the profitability of each. I do not have to remind the House of the relevance of sheep farming in areas not suited to other agricultural enterprises and the importance, from a rural development perspective, of sustaining farm families in those areas.
I do, however, wish to acknowledge the positive aspects of the Commission proposals, including the findings of the Evaluation Committee report, the simplification of procedures and the introduction of a single premium. Here, however, I differ with the Commission on its method of calculation, based on averaging. This does not fairly reflect the difficulties experienced by the sector over a longer period. During the debate, I tabled a number of amendments. My proposal for a flat rate premium of EUR 32 was not supported; it was based on a fair and thorough evaluation by agricultural economists of the level of support necessary to restore equity to the sector. On behalf of my Group, I then supported proposals for EUR 30 - a figure which I believe is the very minimum necessary to close the gap and help restore profitability to the sector. I ask the House not to deviate from this figure, which can be accommodated within the existing guidelines, and also to support amendments on compensation for extensification, the rural world premium and funding for market developments.
Like all Members of this House, I am conscious of the budgetary implications of reform. I caution against reform of sheepmeat at the expense of other sectors, particularly beef. Those who take pleasure in pointing out that agriculture takes up almost 50% of the budget should keep in mind that this general support is as much a subsidy to consumers as it is support for the farming community - the people who are expected to guarantee food supply and quality and at the same time maintain the rural environment.
Those who believe that agriculture is oversubsidised should take note of the continuing decline in the number of farm families and ask themselves why this is happening. We should note, in my view, with alarm the reluctance of young people to take up farming and ponder the consequences for food security and employment in the agricultural food sector. In evaluating the relevance of agriculture to the European and world economy, you cannot apply the same economic criteria as we apply to other sectors.
Mr President, I apologise for my absence. The report by the Committee on Agriculture and Rural Development is an improvement on the Commission proposals but, for all that, it does not make any significant changes in the sheep and goat farming sector.
For example, we agree that it is good idea to increase premiums and special aid, which have not risen since 1993 and have since been eroded by inflation. We also agree that it is a good idea to make the conditions for payment of supplementary aid more flexible. However, we do not agree that it is a good idea to maintain the difference between mixed meat and milk production subsidies, which the report justifies on the grounds that mixed production unit holders generate additional income from milk production. This is not comparing like with like because meat production units, which are mainly located in northern countries, are large operations which afford a satisfactory income and profit to their owners, while mixed production units, which are mainly located in the Mediterranean countries, are family-run holdings in the most barren areas which do not afford their owners a viable income, with the result that they are declining year on year and these areas are being abandoned. The headage payments in Greece for each holding have not risen since 1989-1991.
The report accepts the philosophy of quotas and even tries to add to it with management quotas, despite the fact that the European Union's self-sufficiency in sheep- and goatmeat is around 80%, sheep and goat farms are to be found in the poorest areas of the European Union, where no alternative form of farming is generally possible, and sheep and goat farmers are the poorest social group in the European Union. If we really wanted to provide income support for these regions and for sheep and goat farmers, we would abolish quotas, increase subsidies and provide other additional incentives. This sort of policy would help to reverse the rate of abandonment of mountain and mainly barren areas and, at the same time, make the European Union self-sufficient in sheep- and goatmeat.
Mr President, Commissioner, ladies and gentlemen, the crisis besetting livestock farming in Europe is of an unprecedented scale. If it is not checked it will have terrible consequences for our economies, our societies and for life in our territories. In the beef and veal sector, despite the mollifying proposals that Commissioner Fischler has put to us - he would have us believe that the crisis is now behind us - we are still in a slump. In my own country, for example, producers can no longer find takers for their animals even at tragically low prices, which no longer cover production costs. Despair is gaining ground. Every day, livestock breeders are being forced out of business in the most tragic way. Waiting patiently for our remaining producers to go out of business would be a suicidal policy.
I repeat, there is a considerable deficit in the European Union' s sheepmeat sector and looking at the average age of livestock breeders, which is increasing, it is not hard to predict that this deficit will increase in coming years. Sheep-farmers' incomes are amongst the lowest in agriculture, as the Commission itself acknowledges. In the current economic climate, we also see many producers in desperate situations and who are forced to stop farming because their income is insufficient. Apart from the human and social tragedy that this represents, it is also an ecological tragedy because sheep breeding and goat breeding are often the last defence against desertification in regions where farming is difficult. This is why your Committee on Agriculture and Rural Development felt that it was crucial to make some slight improvements to the Commission' s proposal for a regulation, in order to simplify, to be able to forecast and to increase aid to a sector that is suffering harshly, whose economic, social and ecological impact is so important and which gives cattle farmers the opportunity to convert, if it is increased sufficiently. The very coherent proposals that have been presented attempt to bring the system of aid for the sheepmeat sector into line with aid for milk-cows, whilst complying with budgetary constraints, because the COM in the sheepmeat sector is relatively cheap due to the number of customers for each producer. These proposals also comply with our international commitments, since the proposed reform aims to separate aid and an income insurance system, which could act as a safety net.
The sheepmeat sector today needs to be stabilised and supported, otherwise it will disappear from many regions. It requires a reform which is both generous and responsible, and this is what Parliament' s Committee on Agriculture has proposed. I hope that the House will support us and that the Council will listen.
Mr President, the Commission proposal to create a single annual premium is to be welcomed because it will simplify farmer' s incomes and provide stability. Nevertheless, it contains various loopholes and shortcomings.
The first is the unsatisfactory level of the proposed premium of EUR 21, which continues to reflect the discrimination against the small ruminants sector in favour of large ruminants. The proposal of EUR 30 that the Committee on Agriculture and Rural Development approved will, therefore, resolve this discrimination. Nevertheless, if this proposal does not have the support of the majority of this House, I will, of course, support any other level that contributes to this objective.
The second shortcoming lies in the continuing discrimination between sheep bred for meat on the one hand and ewes and she-goats on the other, with the latter receiving only 80% of the premium given to meat sheep. The proposals approved by the Committee on Agriculture will also remedy this unfairness, by making all premiums the same.
The third shortcoming concerns the non-inclusion of flexibility mechanisms that would enable the Member States to make adjustments to national and regional situations. In this sense, the Committee on Agriculture' s amendments, which are intended to create an additional premium in certain situations, will be of enormous benefit to the implementation of the COM and will make the scheme more realistic and more feasible.
As the Commission itself acknowledges in the explanatory statement, sheep and goat breeders have the lowest incomes of all meat producers with the additional disadvantage that 80% of the animals eligible for premiums are located in parts of the European Union that are both remote and poor. For this reason, and also because there is a deficit in this sector, which can only meet 80% of domestic consumption, it is becoming very important to make the changes I have just outlined and to increase the supplementary premium for Objective 1 regions.
I therefore hope, that the House approves the Commission proposal and that when the Ministers for Agriculture meet in Council, they do their job properly, and accept the positions of this House. Lastly, I wish to pay tribute to Mr Adam, who has been an excellent rapporteur, who has put in a great deal of hard work and whom I thank for his generous support.
Mr President, in addition to congratulating the rapporteur, Mr Adam, on his magnificent report, I would like to tell the Commission that some of the terminology in their proposal needs to be amended in order to take account of gender differences. That is to say, that it constantly forgets that there are female producers and stockbreeders. I would ask the Commissioner to make these terminological amendments to this proposal and, Commissioner, you can also do this for all of your other proposals, and please inform your staff that this must be done. Behind this seemingly formal request is my firm determination that, from now on, we recognise female farmers for the important role they play.
Secondly, Commissioner, your proposal contains a renationalisation, which is the cause of a great deal of suspicion, because, to a certain extent, it sets a precedent in this field. To avoid these suspicions escalating into protests, you should compensate for this shortcoming in your proposal by increasing premiums. We ask for this unanimously; I hope that Parliament' s proposals will not fall on deaf ears.
Lastly, I have to say that we all recognise that this 'safety net' initiative to compensate the fall in income suffered by farmers and producers of both sexes in times of crisis is a great success.
Mr President, Commissioner, I also wish to thank the rapporteur on his work for a new organisation of the market. There are two basic factors here supporting all those speeches which express the desire to raise the status and underline the importance of these professions. The first one is that this is especially important for the regions - absolutely vital for large regions. The other is that we can produce a lot more - as we have heard here - because there is underproduction in this area. For that reason, all attempts to help and revive these products and this production trend, and highlight their importance, is work done for the common good - the cheapest and most economical of regional policies - and this is an area where agricultural sector has quite obvious shortcomings. Here, if anywhere, a certain sort of Robin Hood policy will be especially good and useful. I hope that when it comes to the vote, those of the opinion that we should start to move these matters forward, through greater investment, will win.
Mr President, the Commission proposal dwells on the strategy of separating production aid and prices with the argument that this will simplify the current Organisation of the Market. The problem is that the level of the per head premium is clearly low, given that the basic price base has not increased since 1993. Furthermore, although the current system does need to be simplified, we must also take account, as the rapporteur stated, of the fact that sheep and goat breeding is of particular importance to the Community' s least-favoured areas, in which they are concentrated. The prime objective of any reform of this COM must, therefore, be to improve the income of sheep and goat farmers.
Furthermore, we must consider the fact that, in recent years, the relative position of sheep and goat farmers has seen a decline. We therefore welcome the per head aid increases to EUR 30 and the additional aid of EUR 9 for the least-favoured regions, because this is a sector whose production is concentrated in poor areas, in which the viability of farms is more precarious, despite the fact that they play a major role in preserving the rural fabric of these regions and, in certain cases, are even the only economically possible activity. Also to be welcomed is the removal of the distinction between sheep bred to produce milk and those bred for their meat and that the same increase is to be applied to goats. I am also happy to support the new aid of EUR 5, given the difficulties that this sector is experiencing, although we must bear in mind the danger of renationalisation that the creation of national packages entails. I hope, therefore, that the House - and especially the Commission - will respond positively to this report and that some of the main demands of sheep and goat farmers will be met.
Mr President, there is unanimity in the House about the importance of this reform, about how simplification is a good thing and how vitally important the sheep industry is. In all those things Mr Adam has done a good job. But I have to take issue with him in one contentious area which is: what is to be the level of support for sheep farmers?
I am deeply disappointed that the socialists, the liberals and the nationalists are telling the House that they all intend to vote to cut the recommendation of the Committee on Agriculture by EUR 5 at least in relation to each animal. They put that forward on the basis of the budget, but in the part of the UK that I represent, Wales - just like Mr Wyn who is sadly no longer in his place - we have seen a huge amount of stock slaughtered because of the foot-and-mouth epidemic. We see a crippled industry. We see a situation in which there is no confidence at all in the farming industry today and, as has rightly been said, if you look to an area like Wales, it is no good talking about diversification. It is no good talking about putting money into Community schemes and improving public transport in rural areas. We must ensure greater financial support for sheep farmers who have no economic alternative.
Today there are sheep farmers in my constituency who are raising questions about whether they should even restock after foot-and-mouth. I say to Mr Adam this his government is not helping them by indicating that the compensation scheme that was previously in place is one that they do not intend to continue with, whilst, at the same time, not saying what they intend to put in its place. That adds to the existing desperation in the countryside. So, yet again, we hear warm words about the industry, but farmers want deeds, and this means supporting the recommendation made by the agricultural industry for the maximum amount of support for our hard-pressed sheep farmers.
Mr President, the Commission proposal is satisfactory because it clearly attempts to simplify matters by replacing the variable premium with a single premium, meaning that the sector will now know in advance the amount it is to receive and will no longer have to suffer from the uncertainty it has had to endure up until now.
We naturally support the idea that the premium should guarantee an income that is acceptable to the producer and my personal opinion is that this income should be the same for producers of both heavy and light lambs, as approved in the Committee on Agriculture and Rural Development. The market in sheep' s milk is not regulated in the same way as the market in cow' s milk and income from milk is balanced by a lower level of income from meat production, especially in Mediterranean countries where mixed farms that produce wool, milk and meat slaughter these animals at lower weights, once again, largely in accordance with eating habits.
With regard to the supplementary premium that the Committee on Agriculture and Rural Development proposed and approved, I have to say that the Commission should be very vigilant that this supplementary premium should in no case be used to reduce the linear premium, the headage premium or the premium for rural development. The Commission should understand that Parliament' s Committee wants to see an increase in the premium, comprised of three parts: a headage premium, a premium for rural development and a supplementary premium, in order to be able to help States implement the principle of flexibility. However, I would strongly urge that this introduction is not, at the end of the day, used to achieve a reduction in the headage premium or in the premium for rural development.
Finally, I would like to say, and the Commissioner is well aware of this, that this sector makes an important contribution to land-use planning and to all the environmental services that we say we are going to defend in this new future common agricultural policy. However, I think that that truly guaranteeing an income in both this COM and this sector that could pay for the non-food services that this type of livestock farming provides throughout the Community would send an important political signal.
Mr President, Commissioner, ladies and gentlemen, firstly, I would like to congratulate the Commission on the proposal it has put forward, mainly because it will simplify the COM and will give security and stability to the sector, and also the rapporteur, because he has been able to reconcile the various political sensitivities in this House, sparing no effort to achieve this.
I would ask the Commission to listen to the political message from this Parliament, which is asking for an increase in the premium. This premium is much needed, because it has remained unaltered since 1994; in fact, it has stagnated. This is the reason why this is one of the sectors that receives the least aid and is the most discriminated against within the COM at the present time.
I think that the proposal from the Committee on Agriculture and Rural Development is reasonable. However, we will not give our support to amendments put forward a posteriori, because we think that some, such as those put forward by Mr Mulder, should be dealt with in another context, although, it must be said, we are not against what he is saying. Others run counter to what has already been discussed and on which consensus has been reached in the Committee on Agriculture and Rural Development and would, consequently, blur the political message of this Parliament.
I would ask the Commission, in its debate with Council, to make the necessary effort to give the sector what it needs. Given that it has already made such an effort when putting forward the proposal, by simplifying the premiums, on the subject of the single premium, and on the possibilities of the Member States managing these premiums, it should make a reasonable budgetary effort - which the Committee on Budgets is not against - so that the objective the sector considers necessary can be achieved.
Mr President, Commissioner, ladies and gentlemen, I should like to expressly welcome the Commission' s proposal for reforming the market organisation for sheep and goat meat. The previous speakers have already given all the reasons why we so much welcome this proposal. I would also like to thank our rapporteur most sincerely for his work.
I believe the revision of the premiums is one of the most important points. The introduction of a fixed rate premium is a major step forward. But I would like to stress that the figure proposed by the Commission is much too small. This premium must also be an incentive for sheep and goat farmers and that means EUR 30 and no less. The premium must also be the same for farmers regardless of whether they produce ewes or milking ewes. A distinction between the two cannot really be justified.
I also believe that the EUR 9 supplementary premium for ewes and she-goats is particularly justified under the more difficult conditions in the less-favoured areas. Beef and veal and sheep meat prices generally follow the same trends, which means there is no justification for treating the two sectors differently as regards the premium. On the contrary, there is a deficit in sheep meat in Austria and in many other countries of Europe. If we fail to create reasonable conditions and security for this sector, we shall drive sheep and goat farmers into other areas, such as beef and veal, or they will go out of production altogether. Such a policy would be ill-advised.
Finally, I would like to say that sheep and goat farming should not be supported only in areas that have no alternative, but also in those where sheep and goat farming is traditional. I therefore hope, Mr President, that the Commission and Council will follow these sensible proposals from the Committee on Agriculture and Rural Development.
Mr President, first of all I would like to welcome the proposal. It is perhaps long overdue, but certainly welcome. I also take this opportunity to congratulate the rapporteur on an excellent report on this very important subject.
Sheep production is important especially in hill areas, not only because of the environment there and the role it plays in keeping the social fabric of society together, but because it has proven through the centuries to be one of the most important aspects of production in the agricultural sector.
In the United Kingdom because of foot-and-mouth, sheep farmers have suffered greatly. I recognise that in Northern Ireland we have had a distinct advantage over our colleagues in the mainland UK, including the prices we have been receiving recently. Our producers have been very lucky. Over recent years, farmers have been getting less for their sheep than they were 15 years ago and they are receiving less support. Is it any wonder that young farmers and sheep farmers are actually leaving the industry? We have to ask ourselves how best we can support them.
I want to make it very clear: I will support the EUR 30 in the amendment in the vote in this House this afternoon. I hope all of you will be here to vote in favour of this amendment because we must give the political leadership this requires. For far too long, the sheep sector has been the poor relation. It has been the poor relation with respect to the milk, beef, tobacco and wine sectors. It has been the poor relation because it has been deemed to lack a strong voice in Europe.
I would like to congratulate the Commission in coming forward with this proposal because it will be fairer than the present system. Yes, there will be some budgetary problems but we can get over them. I ask this House for its support.
Mr President, honourable Members, ladies and gentlemen, I would like to begin by sincerely thanking you, Mr Adam, for producing the report and the members of the Committee on Agriculture and Rural Development for their contributions to the discussions in committee and also for today' s debate.
I am also very grateful because it is important that we press ahead with this proposal quickly and take a vote on it soon so that it can then hopefully be adopted by the Council as quickly as possible and this reformed market organisation for sheep and goat meat can come into force on 1 January next year and the premiums can then also be paid under this new regime next year.
As many of you have also emphasised, the most important point of the proposed reform is the replacement of the variable deficiency payments by a fixed-rate form of aid. That has a number of important advantages. This new aid is stable. It can also be calculated in advance. This means that farmers can also plan with certainty. Above all, it is also a lot less bureaucratic because none of the expensive market intelligence on which the deficiency payments are currently based and all the complex calculations involved will any longer be necessary.
Moreover, it is also of course much, much easier for sheep and goat farmers to understand. It allows producers to respond correctly to the needs of the respective markets because the support is not affected by changing prices. The Commission proposal also guarantees budget stability and in particular is also more consistent with WTO objectives over all.
I believe there is broad agreement about these principles, as the debate has shown.
Let me turn briefly to the most important amendments. Some are concerned with improving the text and are extremely welcome. I would, for example, be very pleased to accept Amendment No 11 because a more precise definition of the terms "producer" and "holding" will help to make the regulation much easier to understand.
I can also support Amendment No 16, which proposes that premiums be paid not later than 31 March instead of 30 June. That will mean that producers will get their premiums even earlier.
I also welcome the proposal to change the definition of producer in less-favoured areas, but I think the term could be simplified even more here. The wording of the amendment therefore needs to be made even more precise in this respect.
On the other hand, I do not think it is necessary, as proposed in Amendment No 44, to specify the supplementary premium for dykes and salt marshes. They ought to be covered by the rule for less-favoured areas. So I do not really think this amendment is necessary.
I also consider Amendments Nos 1, 6, 9, 22, 36 and 37 superfluous or pointless in the context of the regulation.
Other amendments are concerned with the need for a degree of flexibility that would enable Member States to provide additional support for the sector or, more especially, to manage the various Member States' individual quotas better and more actively.
The questions that were raised in the discussions in this connection are concerned with a number of aspects and possibilities, ranging from extensification and environmental concerns to the development of quality products, improvement of marketing structures and the creation of producer groups. I would like to say to you in this connection that while I cannot accept the proposed amendments directly, I do understand very clearly the message they are intended to convey. I would therefore like to pursue further the concern that lies behind them in order to find solutions that will take better account of the different requirements of the sector in the individual Member States. But they must be simple solutions. I do not think we should be creating a new bureaucracy.
The same also applies for Amendments Nos 25 to 30 concerning the national financial frameworks, which should also be placed in the context of the proposals for greater flexibility. We must ensure that these framework provisions are also practicable and consistent with the objectives stated in the amendments in question.
Amendments Nos 12, 13 and 15 are in fact the ones with the greatest direct effects. They are concerned with the question, discussed here, of increasing the premium to EUR 30 for all producers and increasing the supplementary premium for producers in less-favoured regions to EUR 9. If these proposals were accepted, expenditure would rise to EUR 2.7 billion.
Even the more moderate amendments, as you termed them, Nos 45 and 46, would still entail additional expenditure amounting to EUR 385 million.
We based our proposal on the financial framework agreed in Berlin, and I regret that I cannot therefore go along with your suggestions, especially in view of the fact that at virtually every summit the Heads of Government stress the importance and immutability of that financial framework.
I must also reject the suggestion that producers of sheep' s milk and goat' s milk be paid the same aid as farmers who only produce meat.
On the other hand, I was interested to note Amendments Nos 31 and 35 proposing additional premiums in the event of a price crisis. But the draft regulation does already provide for a kind of safety net to come into effect if falls in prices disrupt the market. I cannot therefore agree to those amendments.
The proposal in Amendment No 20 that the first 15 sheep livestock units should be disregarded for calculating the stocking density for the beef and veal arrangements refers to a problem that actually belongs not in the context of this regulation but in the context of the market organisation for cattle, and I must therefore reject this proposal in this connection. But I would willingly agree to return to this point in the Midterm Review when we shall be discussing the question of the beef and veal arrangements and how they work.
Amendments Nos 5, 7 and 33 are concerned with imports from third countries. Unfortunately, these amendments run counter to our international obligations and cannot therefore be accepted for that reason.
Traceability is another important aspect. Amendment No 8 proposes that the report on the environmental effects of sheep and goat farming to be prepared by 31 December 2005 should also look into this question. I understand that and fully share your concerns, but I believe that this problem really needs to be solved sooner and that we cannot wait until 31 December 2005.
The first step towards better origin safeguards requires the creation of a reliable marking and registration system. Since such a proposal requires a different basis in law, the proposed amendments are simply outside the scope of this regulation because under this regulation the relevant legal basis would be lacking. But I do think that part of Amendment No 42, which links the granting of premiums to compliance with the marking and registration rules, seems a sensible approach. I shall at any rate put such a proposal before the Council.
Amendment No 19 is concerned with allowing Member States to show greater flexibility when setting application periods. This question will be settled in the implementing provisions. A Council decision is not therefore required here; it falls within the competence of the Commission. To avoid cases of fraud, however, an efficient marking and registration system ought to be operative for that reason, too.
Finally, I would like to thank you again for the report and the amendments. In some areas there is a consensus, in some I shall pass your concerns on to the Council even though I cannot formally accept the amendments in their present form, and unfortunately there are also amendments which I am unable to accept because I do not have the authority to approve the funding.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place at 6.30 p.m.
(The sitting was suspended at 1.25 p.m. and resumed at 3.00 p.m.)
Reopening of Mont Blanc Tunnel
The next item is the statement by the Commission on the reopening of the Mont Blanc tunnel.
Mr President, honourable Members, ladies and gentlemen, the tragic accident in the St Gotthard Tunnel yesterday morning reminds us of the tragic fire of 24 March 1999 in the Mont Blanc Tunnel. But before I say anything about the reopening of the Mont Blanc Tunnel, I would like on behalf of the Commission to express my deepest sympathy to the families of those who have lost their lives and also to extend our sympathy to the Swiss authorities and the Swiss people. Even if the causes of the accident are not yet known, this event again raises in a most pressing and dramatic manner the question of the safety of long road tunnels.
The reopening of the Mont Blanc Tunnel does not require Commission approval. This decision is the sole responsibility of the French and Italian authorities.
The imminent reopening of the tunnel has, however, revived a number of controversies. First and foremost is the question of the tunnel's possible closure to heavy goods vehicles, something that the people living in the Chamonix valley had been calling for long before the disastrous fire. However, the Commission takes the view that safety criteria alone should determine the reopening of the tunnel and the only condition should be that all the safety requirements are satisfied.
According to information available to the Commission, the tunnel has now been equipped with modern safety devices under French and Italian responsibility. An electronic control centre has been set up, the electrical installations completely renewed, the ventilation system modernised, ventilated refuges created every 300 metres and emergency stopping bays every 100 metres.
In addition, the training of operating personnel and emergency services has been greatly improved. As an additional safety measure, new rules have been introduced for the minimum distance to be observed between vehicles using the tunnel. Finally, the two original operating companies, ATMB in France and SITMB in Italy, have been replaced by a single administrative structure, an important step bearing in mind that, according to a number of technical reports produced after the fire, the large number of casualties was due, among other things, to poor coordination between the two operators.
The Commission has contributed EUR 22.5 million to the repair work, which cost around EUR 200 million. As a result of this disaster and the two subsequent fires in Austria - the fire in the Tauern Tunnel on 25 May 1999 caused by a pile up that claimed 12 lives and the fire in the Kaprun glacier railway on 11 November 2000 that cost 156 people their lives - the Commission decided that, together with experts, it should also examine how tunnel safety might best be optimised. Our conclusions form part of the White Paper on transport policy up until the year 2010.
Knowing that tunnels are important features of many cross-border transport links, the Commission is planning European rules. These are intended to create the necessary conditions for guaranteeing users of road and rail tunnels, especially tunnels forming part of trans-European networks, a high level of safety. The Commission will pass a proposal to this effect to the European Parliament and the Council early in 2002.
The most recent accident once more underlines the fundamental importance of controlling transalpine traffic flows. The Commission considers it an absolute priority that the two rail links already mentioned in the 1996 guidelines for the trans-European transport network, namely the Lyons-Turin link and the section across the Brenner, should be developed and taken into service without delay.
It has informed the competent ministers of this on many occasions, urging them to take the necessary measures to expedite these projects and in particular to give thought to how they will be funded, not excluding public-private partnerships.
Apart from creating new infrastructures to cope with the bulk of freight transit traffic in the region, the Commission will be formulating minimum requirements for safety in tunnels, as announced in its White Paper. In the White Paper, the Commission also proposes a new scheme for transport infrastructure charges to take greater account of the external costs of the various transport operators.
This new charging policy should make a major contribution to creating a balanced relationship between transport operators, especially in sensitive regions like the Alps, favouring the most environmentally friendly among them. As part of its strategy for sustainable mobility, the Commission will also be proposing revision of the Euro-toll disc directive to allow cross- financing for new railway infrastructures.
Accordingly, the Commission has also proposed signing the transport protocol to the Alpine Convention on behalf of the European Community, which will be a political signal for the creation of a balanced relationship between transport operators, even if the corresponding provisions may in some cases be handled with a degree of flexibility.
In general, the Commission intends to make European transport systems sustainable and to take into account medium and long-term environmental objectives when doing this. A Communication to be presented by the Commission next year, will discuss this in greater detail
Mr President, Commissioner, ladies and gentlemen, we cannot begin a debate on this subject without remembering the ten latest victims claimed by the St Gotthard tunnel, and Mr Fischler was quite right to pay tribute to them, but we must also remember that, this very morning, yet another incident took place in the Petit St Bernard tunnel. It seems almost to be an unfortunate coincidence, placing a greater onus on us, now that we are preparing to debate the proposal and the timeliness of whether or not to reopen the Mont Blanc tunnel.
As I shall say later, I have no doubts on the matter, but there are many considerations I must air before I make this statement. First of all, the St Gotthard accident is directly connected with the one in the Mont Blanc tunnel, where, as everyone will remember, 39 people lost their lives on 24 March 1999, but there is an even more direct link than just the similarity between the two accidents, which it is only right to recall. It is a link of cause and effect: it seems clear to everybody that the mass of traffic that the Mont Blanc has not been able to cater for during the two and a half years or so since it closed has inevitably shifted to other Alpine passes, starting with the St Gotthard itself, which in turn is now closed, and then the Brenner and the Tarvisio and the whole Alpine arc, which, in short, has absorbed the surplus traffic that used to go through the Mont Blanc tunnel before it was closed.
It is clear, therefore, that the cause of the accident can be quite easily identified and predicted, given the situation. Alongside the negative effect of the accidents, however, there is, of course, another negative effect, which is the impact on the environment. Heavy vehicles, especially those crossing an Alpine pass, certainly have an environmental cost that nobody would want to pay. Quite rightly, therefore, people have started discussing the subject of the Mont Blanc tunnel, particularly in the last couple of days, and proposals have been made to try to prevent the tunnel from reopening and thus protect the land around it.
I must say that I totally disagree with this proposal, although I understand the legitimate aspirations of those living in a particular area to protect their environment. This proposal, however, not only contravenes the Treaty - in that it would violate a fundamental principle, that of the free movement of goods, persons and so on - but I would say it is also an ethical violation. By closing the Mont Blanc tunnel or keeping it closed, one is in fact just shifting an ecological problem from one part of the Alps to another; we would just be shifting the problem from the Mont Blanc region to the Fréjus region, to Switzerland, and to the Brenner and Tarvisio routes, as I said before, which does not seem right to me. I ask those who advocate this solution: what kind of proposal is this? What has become of the spirit of Alpine solidarity? What has become of the feeling of belonging to the Community, to the European Union? On the other hand, as the Commissioner has also reminded us, the opening of the Mont Blanc tunnel will certainly be accompanied by special safety arrangements. It goes without saying that, in addition to the environmental damage, there is also the economic damage that we have a duty to consider here: during the two and a half years that it has been closed, it has been calculated that Italy alone has lost EUR 1 500 million, and the Val d' Aosta region will have seen its own regional gross domestic product fall by 10 %. France, too, has probably had losses comparable to these: perhaps Mrs Grossetête will tell us, as I know she is to speak afterwards and she lives in that part of the world.
We must not be ashamed to talk about the economic aspect as well, since the Mont Blanc tunnel, like all passes through the Alps, responds to demands which are not solely economic but may be expressed in economic terms, and which need to be met to enable the various nations, citizens and groups operating in the fields of industry, trade and tourism to carry on their activities. All this serves not only the countries on either side of the border but also and especially more distant countries - I am thinking of the United Kingdom, the Netherlands and Germany - whose traffic inevitably has to cross the Alps, which are today almost closed off and practically impassable.
It is also clear that the Italian and the French authorities have, at last, found a common language in which to propose solutionsand have invested almost EUR 300 million, the burden being shared equally by the two countries, to ensure safety. It is said that once this tunnel has been restored - which I hope will be very soon - it will be the safest in the world, with features that I will not repeat now because they have already been mentioned by the Commissioner himself.
Now we need to take one further step: to speed up the bureaucratic and technical process to complete the Munich-Verona link, which means the Brenner tunnel, and the Lyon-Turin link, which means the Fréjus tunnel. These are priority projects. I shall end, Mr President, by reminding the House that there is a new proposal that might help: the Aosta-Martigny rail link, which starts in Milan, is not one of the European priorities but could be included if France and Italy take the matter up. By the way, I shall close with some news: tomorrow the Italian Minister, Mr Lunardi, and his French counterpart, Mr Gayssot, will be meeting to agree on a date to reopen the Mont Blanc tunnel, which I hope will be very, very soon.
Mr President, Commissioner, ladies and gentlemen, the opening of the Mont Blanc Tunnel is a European event, a happy European event, just as the accident in the St. Gotthard Tunnel is a tragic, sad European event. Transport knows no borders. It makes no difference whether you are a member of the European Union or not. We need transport that connects the regions of Europe, but we also need transport that respects the environment.
I believe the Commission' s approach is correct in seeing the question of tunnel safety in the overall context not only of transport policy but also of environmental policy. The Commissioner mentioned, for example, the transport protocol to the Alpine Convention. I just wonder - the Council is not here - where the ministers are who signed it because it is high time the governments took action here.
Secondly, the Commissioner spoke of a shift from road to rail, where that is possible and worthwhile. Here, too, a number of European governments - the Austrian government among them - have been slow in putting that into effect. The plans are good. But the financial resources must also be made available if the measures in question are to be taken. I also know that in many countries the railways have the capacity to carry more freight than they do at present.
The White Paper that was mentioned and which the Vice-President of the Commission has presented, is a very positive and important step in the restructuring of transport policy. Our Group strongly supports it and I hope that the announced presentation of the amendment to the Euro-toll disc directive and the infrastructure costs directive will not be delayed, and that we shall be able to discuss the Euro-toll disc revision very soon. Finally, there has been a lot of talk recently of a fast-track procedure. We have talked about it a great deal and very often, and this is a subject where we really could introduce a fast-track.
I am sure it is right that it is not only a question of overriding transport policy but also of the level of safety. We welcome the Commission' s intention of prescribing safety standards here because if the tunnels we travel in are unsafe we are all affected. A number of things have been mentioned. I would like to add that the question of working hours is particularly important for lorry drivers, as is the matter of controls, because it does not matter how good the rules are that we adopt if these things are not enforced. This, too, is a matter for the individual countries to act on.
My Group and I are quite clear in our own minds that this is not about pitting one country against another. France, Italy, Germany, Austria and all the other countries of the EU have a right to the free movement of goods. But the people who live in the Alpine regions also have a right to a healthy environment. Some people may laugh or smile at the fact that the UN has designated next year the year of mountains. However, it really is high time special attention were paid to the environmental situation, in the Alps and the Pyrenees in particular. Now, Mr President and Mr Commissioner, I must ask to be excused. I am going to be rude and leave the room now because I am going to Romania on Parliament' s behalf. But we nevertheless endorse these principles of a really environmentally-friendly transport policy.
Mr President, Commissioner, ladies and gentlemen, I am delighted this debate is happening at last. As the Member for the Val d' Aosta, I have been calling for a moment' s reflection in this House for many months, because I believe these issues should be resolved through institutional channels, this is the true alternative to futile protests. It is sad that this should happen on the day after the accident in the St Gotthard tunnel, which used to be referred to as one of the safest of tunnels, and, what is more, in Switzerland, which is the only European country - not yet part of the European Union - that has truly embarked on a policy of transferring freight from road to rail.
Mont Blanc has always been a symbol: it has been the symbol of mountaineering and also the symbol of road transport, with this tunnel built in the 1960s, which for many years was the most important tunnel in the Alps. Nobody could ever have imagined that we would see such intense growth in road transport, and I must say that 24 March 1999 was, for those who saw it, like me, a tragic day: the sight inside the tunnel was truly appalling.
I believe that all these events should serve to make it clear that extreme positions on both sides are useless. The extremist approach adopted by those who say 'stop the HGVs' is unrealistic. It offloads HGVs onto someone else and proposes a utopian world without transport and without mobility; naturally, however, we must also say no to those who call for 'unlimited transport for all: the economy needs it.' I believe this is an unsustainable position for mountain peoples like those in the Val d' Aosta, whom I represent, just as a pretence at a setting a limit would also be unsustainable. In fact, we are asking for a daily ceiling on HGV numbers - a genuinely effective serious limit. On the eve of this meeting, Società Autostrade, the motorway operator, told us that, according to the tunnel calculations, traffic will be 30 per cent lower than before the tragedy. I do not know if this will suffice, but I must say that the right approach is in the White Paper, the Alpine Convention transport protocol and the Swiss model. Under the swiss model, it was decided to agree to HGVs if they pay a tax and to invest the revenue, together with other capital, in rail tunnels. We want rail tunnels: we want the Turin-Lyon tunnel; we also want the Aosta-Martigny tunnel, this rail project that may acquire vital, decisive importance. In the meantime, however, we want real, serious limits for the sake of safety and the environment.
Mr President, Commissioner, the St Gotthard disaster, which has caused many victims, incontrovertibly belies the arguments that prevailed in Mr Gayssot' s decision to reopen the Mont-Blanc tunnel.
We cannot limit ourselves to lamenting the victims. We must finally take action to definitively stop this flood of disasters and we have good reasons for demanding this in Parliament.
From the environmental point of view, reopening the Mont-Blanc tunnel goes against the commitments given by the European Union and its Member States on reducing greenhouse gas emissions. What is the point of our voting in favour of sustainable transport and switching from road to rail if, at the first opportunity to show determination to reverse the 'everything by road' trend, this option is removed?
In the two years of work on the tunnel, rail freight transport has not increased. It has remained static at 10.5 million tonnes per year, whereas additional rail capacity does exist and the 13.5 million tonnes that transit every year through the Mont-Blanc tunnel could have been absorbed by rail if capacity had been doubled for transit through Mont-Cenis, through the link that runs south of Lake Geneva and through the Dijon-Valorme link. It is incomprehensible that this rail solution should have been ignored, since it represents a transit capacity of up to 20 million tonnes per year via trans-Alpine routes.
I should like the Commissioner to take note of this point, because I am giving him very practical proposals. It seems, however, that he is not interested. I would, therefore, like to say to him that we completely disagree with his analysis of the safety of the Mont-Blanc tunnel. This is another reason why we do not accept that it should be reopened.
The EUR 200 million' s worth of work that has been undertaken, without an impact assessment or a public inquiry, does not meet the highest safety requirements. The tunnel is still a narrow (seven metres wide) single-direction tube that has no tarmac-covered and, therefore, fire-resistant surface, central escape hatch or parallel evacuation tunnel. The old ventilation duct will be used for evacuation.
Safety must be of primary importance for all forms of transport and not only, as you stated, for air transport. The Commission must, therefore, reject the reopening of the Mont-Blanc tunnel and accept the proposals that the Commissioner has ignored, but which are perfectly appropriate alternative proposals, which seek to use the railways for transit through the Alps.
Mr President, this debate comes just a few hours after another terrible tragedy in the St Gotthard tunnel, with ten people known to have died and eighty missing, according to the latest news. This tunnel has the same specification as the tunnel rebuilt under Mont Blanc: substantially the same technical specification as regards safety, with the same carriageway width of about seven metres, or even worse, in that the Mont Blanc tunnel has no parallel service tunnel. Having heard the Commissioner, I have come to the following conclusion: more disasters will have to happen in order finally to persuade the European Commission to give up its policy of White Papers, which no longer apply, and the associated illusion that technology can solve any problem, and make it realise that a 40-tonne lorry in a seven-metre-wide tunnel is a lethal weapon.
Commissioner, we must ask the governments involved to delay the reopening of the Mont Blanc tunnel so that we can seriously reconsider what kinds of vehicles should be allowed to use it. We must say no to large HGVs; we should place a strict limit on the number of HGVs that can go through each day and we should ban dangerous loads. This is the only way we can prevent further disasters.
Mr President, the events of yesterday morning have, unfortunately, plunged us once again into the Mont-Blanc tunnel disaster and this debate that we are having today has become more topical than ever.
I totally agree with Mr Santini when he says that closing a link such as a tunnel beneath the Alps causes real economic problems, and I fully understand this, but nor do I feel that we can call for it to be reopened unless all safety guarantees are met.
Furthermore, even today we still do not know the real causes of the accidents that take place in these tunnels, any more than we know what guarantees we may be given that they will not happen again.
I am sorry first of all that the Council is not present to hear this debate, even though the Commissioner made it quite clear that this concerns a principle of subsidiarity. I am sorry that the Council is not here to say what it intends to do within the framework of a land-use planning policy.
We are never given answers to our questions on the real trans-European networks, be they railways or roads. Incidentally, Mr President, Commissioner, I should like us to jointly put pressure on the Council to give us answers. We cannot keep on asking the same questions, when terrible accidents unfortunately occur, which are still unanswered two or three years later.
I would, therefore, say that it is now crucial that we question the Council and that we should have a real land-use planning policy that takes account of the railways and which plans the trans-European road networks so that such disasters cannot happen again.
Mr President, allow me to add my condolences to those expressed to the families of the victims and the citizens of Switzerland in general for yesterday' s terrible accident in the St Gotthard tunnel.
Road tunnel accidents have been on the increase in recent months, and this makes it particularly urgent for safety measures not to be delayed any further with White Papers and vague proposals. The reopening of the Mont Blanc tunnel, already well behind the schedule agreed on by the Italian and French Governments in January 2001, must take place within the framework of a number of conditions to ensure traffic safety and reduce environmental problems to a minimum.
In concrete terms, it is a matter of putting into operation traffic control mechanisms inside the tunnel, so that, with the application of new technologies and the constant presence of surveillance personnel, any accident will be picked up straight away. Traffic must also be regulated to prevent too many heavy goods vehicles being in the tunnel at the same time; such vehicles could be allowed through in only one direction at a time, for instance, and there could be tighter speed limits and other similar measures. A definitive list should be drawn up of goods banned from being transported through the tunnel, and, in this respect, let us remember that the St Gotthard incident would not have been so serious if one of the HGVs had not been carrying material as flammable as tyres. We should also adopt any other provisions that will help distribute commercial vehicle journeys evenly among the all-too-few road tunnels linking Italy to Europe.
We will only find a solution to the many problems posed by road tunnels if, of course, there is a definite shift of freight from road to rail, and it is in this direction that the Union should be directing its efforts. Such a shift, however, is a process that takes time, and so it seems rather unrealistic for those people, who are without doubt moved by the best environmentalist intentions - which we all share - to call today for the total closure of the Mont Blanc tunnel to commercial traffic. It should be noted that in Italy, at least, those same people are also protesting at the building of a new, faster high-speed railway line between Turin and Lyon, designed precisely to help distribute goods transport more evenly, which just shows how contradictory or even absurd such positions, held by certain Italian political groups, can be.
While, therefore, we share the environmental concern to protect the alpine environment of the Val d' Aosta, we must not fail to take into account the economic interests - including jobs - that the tunnel implies, particularly for the valley itself and also for Italy as a whole. These legitimate interests are in fact reflected in surveys carried out in the valley, according to which the great majority of the citizens want the tunnel to reopen.
What we ask is for the tunnel to be reopened with the safety measures mentioned above implemented, and, at the same time, for there to be a decisive international initiative to develop a new rail infrastructure, including, in particular, the new Turin-Lyon line, improved commercial traffic handling on the Turin-Bardonecchia-Amberieu line, and the widening of the Col di Tenda tunnel and the Aosta-Martigny tunnel. We call on the Italy-France intergovernmental commission, set up under the January 2001 declaration, to report to the European Parliament on all this as soon as possible.
Mr President, Commissioner, so despite the proven risks, despite the hostility of the communities of the valleys, it has been decided to reopen the Mont Blanc tunnel to heavy goods vehicles, deliberately sacrificing the alternative of rail transport.
The Maurienne valley, the Fréjus tunnel, the valleys of Briançon, the Mont Genèvre pass and the Chamonix valley deserve a better fate than being merely HGV fodder', as the Savoy League put it. Alas, it seems that the road transport lobbies come before the health of the inhabitants, the safety of travellers or respect for sites of outstanding beauty.
What have the countries concerned done since March 1999 to replace road with rail? Not a thing. Between the first half of 2000 and the first half of 2001, rail freight between Italy and France fell by 8% and combined transport by 10%. In face of such lack of foresight, I can only support the request from the Savoy League for an independent international agency - which could be the Commission - to draw up a report on the Alpine passes between France and Italy and for, in the meantime, the Alpine tunnels to be reserved for tourist traffic and regional and inter-valley traffic, with strict limits on size and tonnage.
Mr President, Commissioner, ladies and gentlemen, in 1999 we had the Mont Blanc tunnel disaster. Yesterday, we had another tragedy, in the St Gotthard tunnel. This chapter of disasters is certainly not coincidental, it is the human price we pay for basing our goods transport system on HGV transport and pursuing the maximum profit, which creates terrible risks. Since the Mont Blanc tunnel was closed, the Maurienne valley has had to absorb the weight of all the traffic and is suffocating as a result. The St Gotthard tragedy will lead to even more re-routed traffic for the valley to absorb. Even in normal times there are not enough crossing points. So we need to tackle the problem of transit transport. We have to look for global solutions. In this context, reopening the Mont Blanc tunnel would mean ensuring that the correct distances between vehicles are observed, that road traffic is regulated, that partial traffic bans are observed, that ceilings on lorry numbers are imposed and observed, that the limits laid down for lorry-drivers' working hours are observed and that safety rules are continuously monitored. Finally, it would mean undertaking to develop 'piggybacking' and making immediate use of the existing transverse lines, which are under-used.
We urgently need to review the entire policy of goods transport in Europe. The Union must finance adequate investment to that end. I think that in sensitive areas we should give up road goods transport, which means that, as of now, we have to mobilise the necessary resources for speeding up the development of piggybacking. The European Union must now show the political courage to make new and bold choices. Thank you.
Mr President, the recent tragic accidents have again made us all aware that we have a lot of catching up to do in road transport in particular, especially when it comes to developing infrastructures for intermodal transport systems. I do not want to prolong the debate unnecessarily, but I would like to ask a very open question. Which way will the traffic go if the Mont Blanc Tunnel, the St Gotthard Tunnel and the St Bernard Tunnel are closed? I am very much afraid - and that fear is shared by the population of Austria and the population all along the Alps - that the traffic will then go over the Brenner Pass and that we will have major problems in that highly sensitive region of the Alps, problems that will affect not only North and South Tyrol but also Trentino. I therefore implore you to be really forward looking in tackling this issue because it is not only a matter of road safety but of the environment in which many people live.
Mr President, I was told I had three minutes' speaking time but no matter. I would like to say briefly, now that another accident has occurred in the St Gotthard tunnel, that I think there is a difference between learning lessons from that accident and exploiting its emotional charge for political ends. If we use the deaths in the St Gotthard tunnel, which, of course, we all deplore, as a pretext for saying that we must not reopen the Mont Blanc tunnel, then we should also close the Fréjus tunnel, the Arlberg tunnel and the Brenner Pass. In fact, we should close every Alpine tunnel that presents the same accident risks.
Clearly, that would totally paralyse southern Europe because, quite simply, we no longer have a choice today. As everybody here knows, the railways are not ready either institutionally, technically or economically to take over from the roads. Therefore, it seems to me that we have to take two kinds of measures, short term and long term.
In the short term, we must make the tunnels safer and take urgent measures, whether in Mont Blanc, where this has now been done, or in other tunnels, to regulate the traffic, ensure that no hazardous materials are carried through, strengthen the security, safety and intervention systems and speed up the adoption of a European directive on tunnel safety. This is much talked about but it has not yet materialised, so we must put it on the agenda very soon.
That aside, like everyone else here I believe that, in the long term, we should quite simply be able to ban, once and for all, heavy goods vehicles in tunnels because they are, in fact, the most dangerous vehicles, but that assumes that alternatives exist, and the Commission has, indeed, presented them in its White Paper. There are other projects too that need to be speeded up, including, in the case of the Alps, the two rail tunnels, the one between Lyon and Turin and the Brenner tunnel; there are similar projects in the Pyrenees, where the traffic situation is even more serious, although this is never mentioned.
I believe we must also assume our responsibility here and speak out. For my part, I feel we are still far from doing so. The Commission has produced an excellent White Paper; it is very good at laying down requirements, but it has not as yet paid out enough to enable us to make the transition to rail in the very short term. We therefore need to allocate far, far greater resources to improving rail capacity.
Let me finish by saying that public opinion is now concerning itself with transport policy - which is a good thing - and as a result, it is no longer a matter just for the specialists, for the large State bodies. It means we will all be judged by whether we can implement rapid solutions, not just the politicians but also the railwaymen and the hauliers. Let me conclude by saying that I also hope we will not confine ourselves to imposing constraints while rejecting all the solutions. In regard to north-south transport, I think we should also look again at adapting the Rhine-Rhone canal to heavy goods transport.
We cannot say that we have to put a stop to road transport while, at the same time, rejecting transport by river and inland waterway which would relieve much of the pressure on the roads.
Mr President, ladies and gentlemen, I would like to begin by thanking you for your contributions to this debate; they were all very constructive and sought to find a solution to this very grave problem. On the quite specific question of signing the Alpine Convention, the Commission will endeavour to get the Council to sign during the course of the Belgian Presidency.
On the other hand, the primary concern is naturally for safety. I do not think it will work if we now quite simply push all safety matters up to the European level. Everyone must see to it in the areas for which he or she is responsible. The national authorities must do that just as much as we have to fulfil our own responsibilities, but we cannot take over the responsibilities of the national authorities.
So the fact is that the question of reopening and the question of safety standards must be settled primarily by the French and Italian authorities. There is a procedure for that. That procedure has been completed and we have the result. If those authorities come to the conclusion that reopening is justified, then that is what must happen. On the other hand, we must also be clear at European level that we can only act within the framework of our own competencies. The fact is, too, that the very White Paper that my colleague Mrs de Palacio has presented, is intended first of all to clarify those competencies and secondly also to see that traffic becomes even safer and also that the environmental effects of traffic are kept in check so that there is no further damage to the particularly sensitive areas of the European Union.
Regarding the question of the Euro-toll disc regulation, as I said, we shall be submitting a draft for it in 2002. In this connection we shall also be considering whether it is necessary to create some kind of transitional arrangement for the transit agreement with the Republic of Austria. Essentially, this depends on how quickly our Member States and the European Parliament can agree on the contents of the White Paper. It will not be possible to actually implement these things until we are in a position to create a new, improved infrastructure costs directive and adopt the other parts of the White Paper.
We therefore have the answer to the question. The Commission has no way - no legal way in particular - of preventing the opening of the Mont Blanc Tunnel. But I am very much in favour of an appropriately intensive debate on the new White Paper so that definite decisions can be taken as soon as possible.
Thank you very much, Commissioner.
Ladies and gentlemen, we have come to the end of the Commission statement on the reopening of the Mont Blanc tunnel earlier than expected. The following report, by Mr Lannoye, is set for debate at 4.00 p.m., and this time cannot be changed. This being the case, we have no choice but to suspend the sitting and resume at the previously fixed time.
(The sitting was suspended at 3.46 p.m. and resumed at 4.00 p.m.)
Fisheries and poverty reduction
The next item is the debate on the report (A5-0334/2001) by Mr Lannoye, on behalf of the Committee on Development and Cooperation, on the Commission communication on fisheries and poverty reduction [COM(2000) 724 - C5-0071/2001 - 2001/2032(COS)].
Mr President, this communication from the Commission deals with a key issue for the developing countries: how can the fisheries policy conducted by these countries help reduce poverty?
I will now present the resolution adopted by the Committee on Development and Cooperation under a special procedure - the Hughes procedure - which means the Committee on Fisheries was closely involved in drawing up the report. Let me also point out that the resolution fully endorses the opinion delivered by the Committee on Fisheries.
In the report and the resolution, we start from two key premises. Firstly, in the developing countries, the respective contribution of the coastal communities to food security and employment make this sector a major factor of sustainable development and poverty reduction in these regions. Secondly, and unfortunately on a less positive note, we find a constant depletion of fish resources in these developing countries' fishing zones.
In the context of fisheries relations between the European Union and the developing countries, the Committee on Development believes that we need to encourage observance of the principles of the FAO's Code of Conduct for Responsible Fishing. Let me remind you of the main points of this code: application of the precautionary principle in resource management, giving priority to the needs of coastal communities in the developing countries and, in particular, those engaged in small-scale fishing, active participation by those directly concerned, namely the local communities, and, finally, cooperation at sub-regional, regional and global level in promoting the conservation and management of resources.
To that end, the Committee on Development proposes a range of strategic measures focused on the need to ensure coherence between the European Union's sectoral policies and its development policy. I am thinking, of course, mainly of fisheries policy but also of regional policy.
The first proposal set out in the resolution is that EU development policy must pay greater attention to the developing countries' fishing industry by drawing up country-specific cooperation strategy documents resulting from the political dialogue between the European Union and the country concerned.
The second is that account must be taken of the need to improve the living conditions of coastal communities in the context of the various priority intervention areas defined within this cooperation strategy.
Thirdly, we must apply specific mechanisms to reinforce the organisations representing the small-scale fishing industry, and in particular in the area of processing fisheries products. I am thinking here of women's organisations, which are extremely important in the developing countries and have relatively few operating resources.
Fourthly, in the context of the fisheries agreements, abiding by the precautionary principle means carrying out prior scientific assessments of available resources; if there are any doubts, this precautionary principle must indeed be applied, meaning we must take the lowest hypothesis as the basis.
Fifthly, it is important for the European Union to support surveillance and monitoring programmes in the developing countries' exclusive economic zones. We are all aware that some of these countries do not have the necessary technical means to do so. That is why it is important for the European Union to make its contribution, so as to avoid over-fishing and the poaching activities of certain vessels. In that spirit we must also help these countries combat flags of convenience and other vessels which fish illegally in their exclusive economic zones.
Finally, our resolution calls on the Council to amend FIFG, so as to put a stop to grants of subsidies to Community ship-owners for transfers to flags of convenience.
I have not gone into every aspect, but I am sure my colleague, Mr Varela, in the Committee on Fisheries, will be happy to present the particular points his committee has proposed.
. (ES) Mr President, Commissioner, ladies and gentlemen, the Committee on Fisheries has unanimously approved the report for which I was rapporteur and that today is included in the Lannoye report. I requested the Hughes procedure, because the matter has a profound effect on both fisheries and development cooperation.
I sincerely believe that we in the Committee on Fisheries have significantly improved the original draft of the Lannoye report. We have contributed to focusing and balancing the hitherto exclusive point of view of the Committee on Development and Cooperation and particularly the opinions of the Group of the Greens/European Free Alliance, that were held on this matter.
International fisheries agreements are not harmful to fishing, to the European Union, or to third countries, as is sometimes claimed. On the contrary, they are beneficial to all. We should try to ensure that this mutual benefit is enjoyed by all those concerned, and this cannot be achieved only by means of the CFP. The development cooperation policy should become more involved, with more economic, financial and technical measures, as requested by our report and as shown in the information given in the explanatory statement.
International fisheries agreements are trade agreements as the Council of the European Union acknowledged, even though they are dedicating more and more of their own funds to cooperation, yet they are of fundamental importance to cover the deficit in the supply of fish in the European Union and for jobs in Europe' s Objective 1 regions that we must also treat as a priority. Employment and economic and social cohesion in Europe are fundamental political principles of our Union.
Are we keen to preserve the resources of third countries? Of course. Is anyone more conservation-minded than the European Union? Would other foreign fishing powers, in Asia, for example, which would take our place if we left them to it, have more respect for these resources? Of course not.
I think that the criticisms voiced in the Lannoye report on the agreements with Mauritania and Senegal are completely unfounded. I also disagree with the regional approach that is proposed, because international fisheries agreements apply to exclusive economic zones that are come under the sovereignty of third countries, and each State is sovereign and has different political and economic interests. Multilateral cooperation in international waters would be another matter altogether.
I think, Mr President, that our Parliament has taken a positive step forwards. We would still ask the Commission to coordinate its cooperation and fishing competences. Parliament has set an example by coordinating our two committees and I think that this is right way to defend European interests, combining principles that we all advocate, such as the conservation of mankind' s natural resources and the eradication of poverty in the Third World, which requires development cooperation.
Mr President, ladies and gentlemen, Commissioner, as we all know, reconciling various Community policies is a task that is necessary, but not always easy. To put it simply, when we are involved in the fight against world poverty, our work is not only important: it is crucial.
Fish are a universally scarce resource. For the coastal communities of the poorest countries that live exclusively from fishing, it is a precious resource on which their very survival depends. We are, therefore, very pleased with the Commission statement on fisheries and poverty reduction and endorse Mr Lannoye' s report, both of which provide an intelligent definition of principles and suggest options that will enable us to reconcile supply for the Community market with the catching, processing and marketing of fish from the countries with which we have fisheries agreements.
There is a wise Chinese proverb, which teaches that acting responsibly involves 'not giving a man a fish but teaching him how to fish' . This proverb is also applicable here, but with some changes because the fish we catch in other waters belong, first of all, to other countries. Promoting scientific research into resources and the equal sharing of this knowledge with developing countries, aid for the organisation of local communities that depend on fishing, improving and promoting mechanisms for regional cooperation and support for fighting against flags of convenience and illegal fishing are, therefore, only some of the measures that show that the course of action now being proposed is the right one for us to take together.
Mr President, on many occasions I, like many other of my fellow members, have lamented the lack of coordination between different Community policies and between the various Directorates-General of the Commission. I could even say the same for the Parliamentary Committees in this House. There would be no contradictions between the common fisheries policy (CFP) and the development cooperation policy if Community instruments - the budget, to be precise - were more transparent.
The European Union funds cooperation in fisheries with these countries in two different ways: international fisheries agreements and projects funded by the European Development Fund. An increasingly large proportion of financial compensation from the agreements is for this purpose - with regard to Madagascar, for example, it is 62% - which is not, of course, the ideal situation, given that the CFP is being asked to fund actions or compensations that have nothing to do with its real objectives.
Those who say that the Community does not help the fisheries sector of developing countries are wrong. In response to a question I asked recently, Commissioner Nielson informed me that the Community had undertaken, with funding of EUR 421 million from the European Development Fund, 334 programmes, projects or actions to support the fisheries sector in these countries. I would remind you that the largest current fisheries agreement, the agreement with Mauritania, involves around EUR 80 million per year.
I think that nothing could be of more use to the progress of developing countries than mutual trade with the European Union. Fisheries agreements allow them to obtain financial resources in return for giving the Community fleet fishing rights on various perishable resources whose capture, processing and marketing, require specialist companies and methods that these countries do not have themselves. In the same way that it would be absurd for us to oppose these countries' exporting their agricultural products to Europe, it would be appalling if we were to deny them the opportunity of selling their surplus fish supplies at international prices.
This ill-informed approach to development cooperation would lead us to prevent developing countries from exporting their mining products to us, or to ask European energy companies to abandon these countries so that local companies can carry out operations, or to not pay Gabon or Nigeria the international price for a barrel of oil.
Lastly, it is worth pointing out that the fishing grounds where the Community fleet operate are in international waters that do not belong to any one country, but are in Exclusive Economic Zones, according to the International Law of the Sea Treaty, that obliges all countries to leave the surplus resources from these zones that they cannot exploit themselves for other countries to use. This should take place within the framework of the sustainable management of resources, which is what the CFP is designed to achieve. The fishing carried out by the Community fleet that operates in these waters is compatible with the local small-scale fleet, which maintains the monopoly within a 12-mile zone. An interesting project for all those involved would be to help those countries to better manage this zone where spawning takes place and where the highest concentration of young fish is to be found.
I congratulate Mr Lannoye on his excellent report and I ask everyone here to continue working on this cooperative approach.
Mr President, poor, small fishermen are missing out because there are too many big rich fishermen. The European Union is suffering from severe excess capacity in the fishing industry, and is solving this problem by shifting some of the production to developing countries. Instead of modernising the fisheries sector, more than EUR 1 billion of government money is being spent on doing so every year.
Naturally, the governments of poor countries are delighted to receive large sums of money for allowing large-scale fishing in their waters. However, it is better to facilitate the development of the indigenous fishing industry in economically weak countries than it is to let local fishermen bob about in their boats while the enormous proceeds from the catches are credited to the accounts of big European ship-owners.
The precise consequences for fish stocks and the environment are unfortunately still unknown. However, it is certain that small, local operations will not be able to compete without subsidies or state support, and will thus continue to suffer a marginal existence. The Spanish and Portuguese fleets in particular will have to be curtailed in the foreseeable future.
Furthermore, there must be much stricter supervision of the way in which the developing countries spend their compensation payments. This spending must fit in with the policy of targeted poverty reduction. Local fisheries must also be involved in the spending to a much greater extent. The European fisheries policy must be brought much more closely in line with European development policy.
The European Union must systematically provide technical assistance for transferring knowledge about fisheries resources to developing countries. Most importantly, the poor countries must gain the know-how, the capacity and the investment they need in order to be able to fish in their own waters in a responsible way. In the longer term we must move away from these fishing agreements, which maintain redundant European fishermen but which cause developing countries to miss out.
Mr President, a debate on fishing and poverty is not simple. And, since the rapporteur belongs to the Group of the Greens, Mr Lannoye' s efforts towards synthesis are all the more creditable. Poverty is the world' s main problem today and it unfortunately will continue to be so for many years. For some of the poorest countries in the world, fishing is one of their main resources; in fact, for many of them, it is their only economic resource.
Mozambique receives 75% of its total income from the export of crustaceans, and this is a perfect example of a model of sustainable development. The rapporteur, Mr Lannoye, should be credited with proposing a realistic text, which retains a laudable dose of utopianism.
I must say that the Commission' s proposal is coherent with the objective of responding to European interests, while making it compatible with a frame of reference for the development of countries for which fishing is an essential resource in their fight against poverty.
I have mentioned the case of Mozambique, but it would be unfair not to say that there are other very positive aspects to this African country' s efforts to move forward, and there are other African countries which are acting well in relation to fishing, such as Namibia, to give but one example.
It seems pertinent to insist on the need for the Union to be especially careful in complying with the code of conduct for responsible fishing, to which we are committed as members of the FAO. We must wait for the authorities of the developing countries to make the same effort. It is true that certain practices - as Mr Lannoye has mentioned - in certain specific cases of Community operators are unacceptable, but it is also the case that, sometimes, these practices would not be possible without the cooperation of the local operators involved.
This problem is serious and complex and I therefore repeat that the efforts of the Commission and the rapporteur are creditable in that they offer us a balanced approach to it.
Mr President, at a meeting a few days ago of Portuguese and Spanish Socialists in Santiago de Compostela, we said that European Union policies must always be judged in terms of the added value they contribute in the field of social cohesion. We thereby insisted that our Union must be, amongst other things but, for us, essentially, a great framework for intra-European solidarity.
Naturally, this approach also goes for the actions of the united Europe in its relations with other countries, in particular the developing countries. So the policies of the European Union relating to these countries must also be judged in terms of the added value they contribute in relation to social cohesion, in other words, in terms of their contribution to progress towards a more balanced world with fewer inequalities.
Therefore, while agreeing with the excellent and - in my opinion - not utopian report by Mr Lannoye, and speaking for the Parliament' s Committee on Development and Cooperation, we Socialists believe that we must take this criterion into account in assessing our fisheries policies and the agreements with third countries which make up these policies. I will not say that these agreements must be seen fundamentally as instruments of our development cooperation policy. We understand that there are other legitimate objectives, including the defence of the interests of the fisheries sectors in the Member States of the Union. But we would say that this fisheries policy must not contradict what we do in the field of cooperation and, above all, it must not contradict, either in the immediate, medium or long terms, the priority strategic objective we have set in the field of development cooperation, that is, the eradication of poverty in the countries of the South.
In summary, we aspire to a fisheries policy which is coherent with what we are doing in relation to development cooperation. A fisheries policy which, at least as a collateral effect, contributes to the eradication of poverty in the countries with which we sign agreements so that we may fish in their waters.
As well as respecting our partners and their rights as owners of those waters, we must learn the necessary lessons from our experience, which led us to exhaust the fish stocks off our coasts. It would be intolerable to repeat the same mistake in the fishing grounds of people for whom fishing may provide resources which are important for their own future. This respect and coherence with our goal of sustainable development for all must prevent egotistical and conceited actions by us, and by others who, equally irresponsible, through fishing activity in the third world, brought to reality the Spanish saying which says that we 'brought these people bread for today and hunger for tomorrow' .
Mr President, ladies and gentlemen, Commissioner, fishing is an activity that mankind has practised throughout history, but it has never been a great source of wealth, as demonstrated by the fact that the Neolithic revolution was achieved through agriculture and not through fishing. Although the European Union' s fishermen currently enjoy a degree of protection and guarantees that offer them an acceptable standard of living, albeit lower than that of many other workers, the same cannot be said, unfortunately, of the fishermen and fishing communities to be found throughout the developing countries. For these reasons, the Commission communication should be welcomed, praised and supported, since it contains a clearly humanist approach that is enlarged upon in Mr Lannoye' s report. This acknowledges that fishing is an essential activity for many developing countries, but is threatened with extinction because resources are scarce and pressure on the various species is increasing.
The fisheries agreements that the European Union concludes with third countries are essential to the survival of activities and cultures that are an integral part of the history and identity of many European countries. Nevertheless, these agreements cannot ignore and fail to respond to their impact on the vulnerable economies of the world' s poorer countries and regions. We therefore need to reconcile the legitimate interests of Community fishermen and consumers with the interests of poor communities in developing countries and with the preservation of fish stocks that are often devastated by an irrational method of fishing, that is also carried out under flags of convenience.
In conclusion, the golden rule in this field must be to integrate the external requirements of the common fisheries policy into the overall policy of support for development already embarked on by the European Union. Lastly, I should like to express my support for the excellent work by Mr Lannoye, which shares, as I have already said, the Commission' s inspiration and contains extremely constructive and fair proposals to which we must give our support.
Mr President, honourable Members, ladies and gentlemen, the Commission welcomes the very wide-ranging report and the proposed motion for a resolution, the content of which was formulated by the Committee on Development in close cooperation with the Committee on Fisheries. I also would like to sincerely thank you, Mr Lannoye, for your valuable work on this in your capacity as rapporteur.
Your motion for a resolution stresses the need to take greater account in future of the development potential of local fisheries, especially small-scale coastal fisheries, and the needs of fisheries-dependent coastal communities. As is clear from the Commission communication entitled 'Fisheries and Poverty Reduction' , the Commission wants to take a more sector-based approach in promoting closer partnership and political dialogue with the developing countries. The developing countries' responsibility for determining their own development priorities and interests will be recognised and also directly encouraged.
Let me now turn briefly to the various development problems that should in future be taken into account in fisheries agreements and to which you expressly refer in your resolution. The following in particular are mentioned as necessities. The quantities that the Community fleet is allowed to catch must not result in local fish stocks being decimated, and fisheries agreements must be signed only if they are compatible with sustainable development of the sector in the developing country concerned. The Commission is of the opinion that these principles, mentioned in the resolution, for taking account of development questions in the external aspects of the common fisheries policy are in harmony with the principles set out in the Commission communication on fisheries and poverty reduction and in the Green Paper on the future of the common fisheries policy. And we do in fact respect them when concluding fisheries agreements with third countries.
In accordance with the United Nations Convention on the Law of the Sea, we base our fisheries agreements on the available surplus stocks that the third country in question does not fish. The Commission also expressly shares the view that the principle of sustainable management of natural resources must be more strictly applied. These same principles will also be taken into consideration in the debate on the reform of the common fisheries policy initiated by the publication of the Green Paper a short while ago.
Let me come to a final point, which concerns improved coordination between development cooperation policy and the external aspects of the common fisheries policy. I can say that the Commission shares Parliament' s view on this. The country and regional strategy papers produced in cooperation with the developing countries must pay greater attention to the link between development cooperation and the external aspects of the common fisheries policy. We will therefore also be addressing this subject in connection with the reform that is now being prepared.
This really is my final point: Mr Lannoye, you pointed out that it would be important to suspend structural aids from the structural programmes if a ship is transferred to a third country. On this I can say that in the discussion about the extension of MAGP IV, which is coming next, we shall have to bear in mind that this thought has already been taken up in the proposal for extending MAGP IV and it is already part of the proposal. I hope that this will also meet with Parliament' s approval.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place this afternoon at 6.30 p.m.
Community fisheries (1997-2001)
The next item is the debate on the report (A5-0316/2001) by Mrs Attwooll, on behalf of the Committee on Fisheries, on the proposal for a
1. Council decision amending Council Decision 97/413/EC concerning the objectives and detailed rules for restructuring the Community fisheries sector for the period from 1 January 1997 to 31 December 2001 with a view to achieving a balance on a sustainable basis between resources and their exploitation (COM(2001) 322 - C5-0308/2001 - 2001/0128(CNS));
2. Council regulation amending Regulation (EC) No 2792/1999 laying down the detailed rules and arrangements regarding Community structural assistance in the fisheries sector (COM(2001) 322 - C5-0309/2001 - 2001/0129(CNS)).
Mr President, Commissioner Fischler, the Committee on Fisheries accepts that in extending the rules concerning restructuring and structural assistance in the fisheries sector for one year, changes need to be made in the pilot reduction rates in order to maintain current levels. It welcomes the tightening up of provisions concerning the transfer of fishing vessels to third countries. Amendment No 6 to Article 1(3) asked the Commission to produce a list specifying which transfers are permissible and which are not. We hope it will be acceptable to them.
The committee also welcomes the possibility of financial assistance being made available where any Community legislation imposes technical restrictions, but feels that Parliament should be kept informed of such cases - that is Amendment No 10.
From this point, the Committee on Fisheries has difficulties with the Commission proposal in that it goes beyond an extension of the rules to making three substantive changes to them. These are: removing the possibility of an increase in capacity on safety grounds; allowing financial assistance for fleet modernisation and renewal only where objectives have been met purely by reduction in capacity; and allowing such financial assistance to any segment of the fleet only where every segment of the fleet has met its objectives. In voting the report, the Committee on Fisheries rejected each of these three changes.
The motivation was mixed, relating both to the desirability of the changes themselves and the desirability of making them in the course of a one-year extension of the programme. For example, both the Committee on Fisheries and the Committee on Legal Affairs took the view that requiring every segment of the fleet to have reached its objectives before any segment could benefit from financial assistance ran counter to the principles of natural justice. Similarly, the proposal that financial assistance could be given only where objectives had been met purely by a reduction in capacity seemed unfair to those fleets where capacity and activity reductions had been combined. There are also doubts about making such a change in circumstances where there is increasing agreement that a variety of measures are needed to reduce fishing effort. Amendments Nos 4, 7, 8 and 9 are intended to maintain the status quo in relation to both these requests.
The most difficult point has concerned the removal of the possibility of capacity increases on safety grounds. The Committee on Fisheries is highly committed to fishing safety. There is serious concern that shipowners simply will not make safety improvements unless they are given additional capacity for this. It was also argued that abuses of the provision should be prevented by proper controls and that such a change, if to be made at all, would be more properly done in the reform of the CFP as a whole.
It is largely on the capacity issue that I part company with a number of my fellow committee members. Of course, we must find ways of ensuring that vessels are safe, but we can no longer afford to take risks with conservation either. The perilous state of cod stocks in the North Sea is but one example. Amendments Nos 2, 3 and 5, approved by the Committee on Fisheries, reject the changes on the capacity rules altogether. Amendments Nos 11 and 12, submitted by the ELDR Group, however, accept the Commission's approach in principle, but seek to allow capacity increases on safety grounds by way of exception for existing vessels under 12 metres. The justification for this exception is that taking away the possibility of financial assistance is likely to bear hardest on the sector and put safety improvements more seriously at risk in circumstances where they are likely to have only minor effects on capacity.
I know that many of my colleagues - for reasons that I respect - will wish to take a different view, but I urge everyone in deciding how to vote on this report to bear in mind just how imperative the need for conservation has become.
Mr President, it is a pleasure to speak on behalf of the Committee on Legal Affairs, substantially in support of what my colleague, Mrs Attwooll, from the Committee on Fisheries, has said.
The Committee on Legal Affairs looks at this issue through legal spectacles, as you would expect. From our point of view, it is not just important that the objectives of the Common Fisheries Policy be achieved, though that is indeed important. We have to remember that the means through which the Community does this are means of the law, and therefore the principles of the law have to be respected in what is done.
The Committee on Legal Affairs thought that the Commission's proposals fell down on two important legal principles, at two important points. The first was the principle of proportionality, and in effect Mrs Attwooll has already spoken about that this afternoon. In recital 3 the Commission said: "Measures to improve safety should not lead to an increase in fishing effort and such measures should therefore be applied within the existing capacity objectives for the fleet". That is to say that improvements in safety can be ignored just if the capacity objectives are not being sustained, regardless of effort. But the aim we all have is to prevent over-fishing, and it is effort that catches fish, not capacity. Therefore proportionality requires deletion of that.
Secondly, in relation to the effective provisions about vicarious penalties. To require all segments of a national fleet to have achieved the annual objectives, as the Commission suggests, before any public aid for fleet modernisation or renewal can be granted, would be unlawful. It is contrary to the most rudimentary principles of natural justice. It would permit one fisheries segment to be penalised for things done, or left undone, in another. It could result in fishermen being penalised for the acts or omissions of their government and would thus constitute vicarious punishment. As a Scottish Member, I insist that these issues matter vitally to all parts of the Scottish fleet. Those who meet their targets for reduction of capacity should not be punished for those who do not and should not carry the can for failures by the UK Government or the Scottish Government.
Mr President, first of all, I commend my colleague, Mrs Attwooll for the work she has done in this report. Although we are only dealing with an extension of MAGP IV for one year, the Commission proposals seek to reduce over-fishing and achieve the 40% reduction in effort across the EU fleet which they have been consistently pointing out is absolutely essential, if we are to have any hope of a sustainable industry in the future.
I know that some controversy has arisen - and Mrs Attwooll mentioned this - over the question of aid for measures to improve safety in navigation; working conditions; and hygiene on board fishing vessels. It goes without saying that all of us wish to see our fishermen working in the safest, cleanest and most secure conditions. But there is no doubt that such aid has been abused in the past to increase fishing effort, leading to further over-exploitation of dwindling fish stocks.
It seems to me pointless that we try to achieve a reduction in over-fishing as a core policy objective on the one hand, while continuing to facilitate cheating at the taxpayer's expense on the other. The whole point of the MAGP is to reduce fishing effort and bring it into better balance with the existing fish stocks. Only this week the need for continued for vigilance in this area was again highlighted with the publication of the ICES report on the prospects for catches in 2002. They point out that a number of fish stocks remain in a state of great jeopardy, particularly cod, although they also point out that there have been slight improvements in haddock and whiting stocks in the North Sea.
In that respect I was horrified to read that Danish fisheries inspectors last month boarded a Danish industrial fishing boat and discovered 114 tonnes of juvenile cod in a 543 tonne total catch that was supposed to be composed entirely of sand eels. Pulverising valuable young haddock into fishmeal to feed to salmon in the fish farming sector is complete madness. It is a crime against everything we are trying to achieve.
I hope that when we come to vote on this report later today, we bear in mind that the whole point of MAGP philosophy is to reduce over-exploitation and nothing we do in applying public aid to the EU fleet should undermine that principle.
Mr President, I would like to thank Mrs Attwooll for the magnificent work she has done on this report which is going to be so useful to us.
Adjusting the Community fleet to the resources available is a fundamental objective of the CFP. Furthermore, it is a common sense requirement if we want our fishing to be a viable economic activity and our fishing sector to be a viable economic sector. We therefore welcome the extension of the current MAGP IV until 31 December 2002.
As I have said, the Socialist Group supports Mrs Attwooll' s report, which was approved by consensus in the Committee on Fisheries, and we thank her for the compromise achieved in our committee, together with the Members presenting amendments, a compromise which the Council is still far from reaching. Parliament is sending a good signal by anticipating an agreement which the Council can accept.
The Commission' s proposal is not restricted to extending the current MAGP by one year, but it also intends to introduce, as has been said, criteria relating to safety, which should be debated in the context of a new MAGP. I regret that the Commission has not made any reference to the question of safety in the White Paper on the reform of the CFP. I would like to point out that, as this House approved (on debating and approving my report on fishing accidents), Council Directive 89/391/EEC of 12 June 1989 on the application of measures to promote the improvement of health and safety of workers in the workplace is also fully applicable to vessels of less than 12 metres.
We ask for preventive measures, with a view to preventing accidents, both in relation to the design of vessels and life-saving equipment and to the introduction of rules of management of resources with consequences for human safety, the size and power of vessels.
Lastly, I would like to point out to Commissioner Fischler that if there is one thing we were unanimous on during the hearing organised by the European Commission to present the Green Paper, it was precisely the fact that Community aid for the modernisation of the fleet should remain in force.
Let me begin by saying that the Greens support the proposal of the Commission for both the FIFG and the MAGP. We also agree with the rapporteur's amendments seeking to restrict the derogation for safety to vessels less than 12 metres in length and we would like to thank her for retabling these important amendments.
However, we are entirely opposed to the proposal as it has now emerged from the committee. The amendments are removing the most progressive elements that the Commission is proposing. After all, both the MAGP and the FIFG are already so full of loopholes that you actually sail The Atlantic Dawn through. The proposal would simply close a couple of these more blatant loopholes.
Glancing through a scientific report on the status of fish stocks makes for very depressing reading these days. It does not matter whether it is ICES, or the STECF or any of the regional bodies such as NAFO. Everywhere you look fish stocks are over-exploited and far too often severely depleted. The EU has had to take emergency measures for three cod stocks and northern hake and it is clear that other stocks will soon be added to the list.
There is pretty much universal agreement that this deplorable situation is due to the excess capacity of the world's fishing fleets. The Commission is always reminding us of this, but the Member States and certain segments of the fishing industry are clearly in denial. The Community has agreed to several international instruments which seek to control fishing capacity and/or fishing effort. For instance, the FAO Code of Conduct provides that states should take measures to prevent or eliminate excess fishing capacity and should ensure that levels of fishing effort are in line with sustainable use of fisheries resources. But whenever the Commission tries to put these obligations into effect, they are shot down by Parliament and the Council.
Some have argued that it is not reasonable to try and change a programme in the last year or that certain aspects of the proposal are contrary to the idea of natural justice. The FIFG is due to continue until 2006 and so there are several years in which these reforms could bring some sort of positive effect. Surely it is far from natural justice to refuse to take action now and to continue as if the future is bright, only to have more and more stocks decrease and to impose even further temporary or permanent closures.
I would ask the Members of this House to consider the case of the northern cod stock off Newfoundland which provided 200 000 tonnes of fish every year for five centuries. In 1992, the Canadian Government had to close the fisheries even for subsistence fishing and there is still little if any sign of improvement in the stock. Is that the kind of future we want for our own coastal communities? The time has come for us to take a long-term rather than just a 6-months to 12-months view. We really have to deal with this issue and I would like to support what the Commission is proposing.
Mr President, Commissioner, the decision to extend the expiry date of the MAGP-IV until the end of next year, so as to include the results of the negotiations on the reform of the common fisheries policy, must not be used to undermine the interests of the countries that have so far met and even exceeded the reductions laid down in the MAGP, such as Portugal, whilst there are other Member States have not only failed to meet any of their targets but have even increased their fishing capacities.
Equally, it is incorrect - as the rapporteur and various other Members have stated - to attempt to table amendments on the expiry date of the MAGP-IV that would have a detrimental effect on maritime safety, on the quality of life and safety of crews, on the value and quality of catches and on health and hygiene conditions. The Commissioner must, therefore, review the position he expresses in the proposals submitted to the European Parliament and accept most of the positions put forward by Parliament' s Committee on Fisheries.
Mr President, Commissioner, if policy instruments are not working well, you adapt them, and if the adaptations do not produce a result, you abolish them. With this principle in mind, I was unpleasantly surprised by the Commission proposal before us. I well understand that the Commission does not want to introduce a new structure policy which may be obsolete within a year as a result of the fisheries policy reforms. However, I cannot shake off the impression that the Commission still does not realise that they are missing the boat with the current multiannual guidance programmes.
To try to control fisheries with two very different instruments - the TACs and the quota on the one hand and the fleet structure policy on the other - will result in serious problems, particularly if the policy instruments serve different objectives, which is the case. TACs and quotas are the determining factor in managing fish stocks. Sustainable fishing can, nonetheless, only be achieved if there is room for an efficient fleet within the parameters set by the allowable catches. The fleet structure policy must support this. Unfortunately this is not happening. Under the MAGP, all kinds of subsidies are offered which are maintaining excess fleet capacity and therefore distorting competition. What is more, a number of Member States have introduced incentives which are further distorting competition.
The common fisheries policy needs a clear objective, and the system of TACs and quotas must be the determining factor for this. This must also include a properly functioning control system with strict punitive measures.
At the moment, the Commission is, nonetheless, holding onto its MAGP, with some changes which I can only describe as unfortunate. Under the guise of reinforcing the suitability of the MAGP, the Commission is ignoring the most elementary sense of justice in one of these amendments. By withholding government support, it is punishing one fishing segment for the excess capacity in another. Justice is further undermined by the Commission making a distinction based on the capacity reductions in the fleets. The fleet in my country regulates capacity by reducing activity (the "days at sea restrictions" ). Unlike other countries, the Netherlands is now excluded from European support for modernisation and renewal.
In order to reverse these unfortunate changes, we will give our wholehearted support to the rapporteur's amendments.
Mr President, under the pretext of extending MAGP IV for a further year so that it will coincide with the expected reform of the CFP, the Commission's intention was further to tighten up this instrument, which has become as disastrous for our small-scale fishing industry as it is ineffective in terms of regulating fishing.
Thanks to the efforts of Mrs Attwooll and the Committee on Fisheries, I hope we have avoided the most unfair and dangerous aspects of this tougher line; more generally, however, the very principle of MAGPs needs to be questioned now. The professionals have never accepted this bureaucratic, brutal system, which is totally alien to the traditions and culture of the maritime world.
Experience also shows that this instrument is crude, unfair, redundant and costly. Its negative effects are well-known and, coupled with the blocking of aid for new construction, it bolsters the second-hand market and dissuades young people from going into jobs connected with fishing. Within the framework of the debate in progress on reforming the CFP, we must therefore give absolute priority to the system of TACs and quotas. That has to be the instrument used to keep catches in line with resources. The new CFP must be based on the quota mechanism, which we need to fine-tune by putting it on a multiannual basis, making it more transparent and more scientific, relating it more closely to the fishing zones, closely involving the professionals and monitoring it effectively and fairly.
Mr President, Commissioner, let us forget MAGPs and perfect the quota system; then we will be doing a good job.
Mr President, Commissioner, we did not need the Green Paper on the future of the common fisheries policy to tell us about the serious problems facing fisheries in Europe. The Green Paper has merely made clear once again how serious they are. Our Committee is earnestly discussing the various approaches to solving the problems. We know we shall not be able to make all the difficulties simply disappear by waving a magic wand. If somebody really wants to pull the wool over our eyes about it, we must call it what it is, namely eyewash.
The common fisheries policy as it has existed up until now has not succeeded in preventing the crises affecting a number of fish stocks or in reducing overcapacities in fleets. Whether we will all survive economically depends on the Union' s future ability to shape a fisheries policy in the new century. The Commission is now proposing extending the current multi-annual guidance programme for one year. In the light of the ongoing debate on reform, I think we also need such measures for the sake of continuity.
We cannot of course solve the problems in this short space of time, but perhaps we can alleviate them a little. The crucial thing is that the programme should be properly carried out. We need data, but some Member States fail to provide that data or their data is incomplete. We therefore need a system of penalties to ensure the data is supplied at all, and we need comparable criteria and categories. Every shipowner wants to increase efficiency. But we must not shift the premises. We want better safety at sea. That is a central part of the European Parliament' s demands. But at the same time we should be careful to avoid negative effects on safety, even dressed up as increased efficiency.
The proposed change to structural measures also misses the target at the present time. Making the achievement of objectives in all segments of the fleet a precondition for public subsidies is counterproductive because it penalises everyone for the failings of a few. Our policy will only find acceptance among fishermen if the conditions are fair.
Mr President, Commissioner, ladies and gentlemen, extending the multi-annual guidance programmes by one year to keep them in force pending the decision on future fleet policy after 2002 is sensible and I think it has everyone' s support in principle.
The MAGP' s objectives are correct, but their implementation by the Member States still leaves much to be desired. The Commission' s reports in the past have shown us that over and over again. We have repeatedly criticised the failings in implementation and it is clear that the future fleet policy will have to remedy the situation.
That is why the Commission wants to make changes to the MAGP and FIFG provisions as well as extending them by a year. I am opposed to some of those changes because I think these matters would be better resolved in the landmark decision about fleet policy.
In my opinion there is no point in making extensive changes in the last year of MAGP IV' s validity, especially when they could have negative repercussions for safety on board fishing vessels. But if Member States are to continue to be able to apply for increases in capacity for measures designed to improve on-board safety and fishery product hygiene and these are to be paid for out of FIFG resources, something really must be done to ensure that those measures do not result in increased fishing. This condition is absolutely essential.
We cannot have a situation where investments in on-board safety are prevented because the conditions for the application of the measures are not complied with or because many Member States are sometimes unable to ensure that they are or fail to do so.
We ought to be using the debate about common fisheries policy reform to find solutions to the dilemma between on-board safety and careful management of stocks that has again been made clear by this report. No way must the one be at the expense of the other.
Mr President, I should like to add my thanks to the rapporteur, a fellow Scot, for her work on this document, and likewise to my SNP colleague, Mr MacCormick, for leading the Committee on Legal Affairs' consideration of this report which I support.
The size of our fishing fleet in the European Union is one of the greatest problems that we are faced with when considering CFP reform, but the real measure of activity should be effort as opposed to fleet size. In order to secure what we all want, sustainable fisheries, then surely fishing effort must be made to correspond to available resources.
I agree with the need to extend MAGP4, but I have some concerns, in three areas in particular. Firstly, it is intolerable that safety has been taken out of the equation. The provisions that currently exist to increase objectives on grounds of safety should be maintained. We should be looking for tighter control and management to ensure that these provisions are not used to circumvent the rules. Safety must remain a priority and I hope the Commission will recognise this and also make up for its failure to include adequate provisions on safety in the Green Paper.
Secondly, while there must be penalties for non-implementation of MAGP targets, surely they must be targeted at the guilty parties. It must be wrong to penalise one segment directly for the acts or omissions of another. It is also necessary to make sure that those Member States which claim to have met their MAGP targets are not simply transferring their vessels to other flags.
Thirdly, the proposals which limit financial assistance from FIFG to segments where reduction of fishing effort is obtained through capacity reductions only seems to me unjust and would discriminate against fishermen whose Member States choose to reduce effort through schemes such as days at sea.
One reason why these targets are not met is that some Member State governments have not been prepared to match funding for restructuring. The Commission must look at ways of ensuring that restructuring funds can be distributed in an equitable fashion throughout the EU fishing industry.
There is a need for more standardised and more rigorous assessment procedures right across the EU. Only if we have fixed, clear and comparable criteria for the measurement of vessels, including engine power and tonnage, can there be confidence in the targets that are set by MAGPs.
Mr President, I would also like to thank Mrs Attwooll for her cooperation leading to a compromise which, in my opinion, very much improves the Commission' s two proposals, which were originally untimely and doomed not to be complied with. It is hard to accept that, six months before the end of a programme to restructure the fleet, the sector can be told, without scientific or technical justifications, that fishing capacity cannot be reduced by means of restructuring efforts and that the only solution is pure scrapping, all because the Commission made a small calculation error four years ago. And that, furthermore, while they are at it, they take the opportunity to turn the bases of MAGP IV and key elements of the FIFG Regulation on their heads, which is completely unacceptable, and I believe there is general agreement on this here.
If we add to this the fact that the greatest burden of the new requirements, as has been said, rests on the elimination of the facilities intended to improve the safety of ships, it begs the question of whether the Commission ever thinks about the fisheries sector when it starts coming up with brilliant ideas at the last minute.
I therefore ask that you vote in favour of the amendments of the Committee on Fisheries because I still cannot understand, and the sector understands even less, what is the point in reserving safety measures just for vessels of less than 12 metres, when it is precisely the largest ships which have more crew and work furthest from the coast and therefore face considerably more risk and, in the event of emergency, have most difficulties getting back to port. And all of this with winter just around the corner and in waters which, like European Atlantic waters, are not exactly a mill pond.
It is fair to recognise that the Commission tried, from the outset, to coincide the end of the MAGP IV with the reform of the CFP in 2002. But, since 1997, it knew that it was not going to manage it and on that basis the Commission should have started work on an MAGP V which would have eliminated the errors committed so far and, meanwhile, simply extend the MAGP IV. And extension, Commissioner, cannot in any way be used to change the rules of the game which we have had up to now.
Mr President, I would also like to congratulate our rapporteur, Mrs Attwooll, for the spirit of consensus she has created in our committee in order to arrive at compromise amendments, particularly with Mrs Fraga Estevez and to substantially improve, as has been said, the Commission' s proposal on a key issue, which we all recognise, in the current common fisheries policy and in the policy that we are creating for the coming years.
European fleet policy is a sensitive and complicated issue - this is something we all agree upon. However, if each State defends its own interests and only complies when it is in its own interest, we clearly get nowhere. Therefore, the Commission must rise to the challenge, through an effective policy accepted by everyone, of designing a fleet that is really suited to our fishing needs. A safe, effective and competitive fleet.
Mrs Attwooll' s report, like the report by Mr Busk, is currently of fundamental importance. We want it to draw attention, on the one hand, to the fact that the increase in onboard safety measures has nothing to do with increasing fishing capacity or power, and on the other, to the need not to introduce substantial last-minute changes to programmes which have been in operation for five years, because an annual extension is one thing, but to change fundamental conditions in the general philosophy of the MAGPs now, at the last minute, is quite another.
I therefore hope that the House supports this message which the Committee on Fisheries wants to send this afternoon, and that the Commission will, of course, take it into account.
Mr President, honourable Members, ladies and gentlemen, I would like to begin by thanking you, Mrs Attwooll, for preparing this report. I have been listening to the debate very attentively and now feel somewhat obliged to clarify a few things because there seem to be some quite serious misunderstandings about this Commission proposal.
First there is the question, do we need a fleet policy or not? In my opinion we do need a fleet policy and we need an effective - and more effective - fleet policy because the present rules are far from adequate. We have tremendous overcapacity in our European fleet as a whole, and if we do not adjust that fleet to possible future fishing opportunities, we will never be rid of these difficulties.
I would also like to say to you clearly and in all honesty that we will not meet that objective at all with MAGP IV. With MAGP IV we are a long way from achieving a reduction of 30%, let alone 40%. There is a report with which you are probably familiar, I hope you are, which says that we will at best achieve 5% over the full MAGP period and even that is very unlikely. What is more likely is that the entire MAGP IV exercise will have had no effect. That is the reality, that is the truth and that is what we have to deal with.
But there is a second principle we must see as well. In my opinion it makes little sense to isolate fleet policy from the rest of the common fisheries policy. We must see it in the context of the other essential political elements of our common fisheries policy. We therefore believe that it is entirely correct to include consideration of the future of fleet policy when devising our new common fisheries policy, which we intend to do next year.
The proposal we have submitted can be understood only in this light. MAGP IV expires next year and that would mean that we would have to isolate all other areas of the new fisheries policy from that of fleet policy. That is why we had the idea of seeking this one-year extension so that they could be synchronised. But we do not really want at the same time to lay ourselves open to the charge of prolonging an ineffective arrangement for a year. That was why we also proposed a few measures to improve this MAGP.
There is also the fact that a few Member States are not even keeping to the modest targets of MAGP IV. Unfortunately, the Commission has no other way of enforcing compliance with the MAGP objectives than to introduce proceedings before the European Court of Justice. That is why we have also submitted proposals to that effect.
This brings me to the amendments that have been tabled. Amendments Nos 1 to 3 and 5 are concerned with the question of safety at sea. Here, too, I want to clearly say that no one should accuse the Commission of being against more safety at sea. We too are aware of the problems and accidents that have recently occurred at sea. So we are also aware of how necessary it is to improve safety, and we are also promoting that. Community resources are being deployed to improve safety. I do not dispute that in some cases enhancing safety increases the weight of the ships. But that has nothing to do with the fact that we cannot therefore demand that the increase in weight of just one ship should be compensated for by taking more ships out of use. That is what this is about. After all, there is no prohibition on installing more additional safety devices on a particular vessel. That is why we are not prepared to accept these four amendments.
We are able to accept Amendments Nos 11 and 12 because the application of the safety clause remains confined to vessels under 12 metres in length that no longer fish with drag nets. This is of particular benefit to older vessels that are engaged chiefly in coastal fishing and for which an increase in capacity and engine power are justified, subject to clear conditions, if that enhances safety.
I am quite concerned about Amendments Nos 4, 7, 8 and 9. They reject any form of restriction on access to FIFG aid. But this is after all the only mechanism we have for reducing fleet capacity at all. It must be obvious that the Community' s lavish modernisation aid is thwarting all our efforts to reduce the size of the fleet. How will it ever work if we first offer Community public funds for ships to be broken up and then also use Community funds to encourage the purchase of new ones?
At some point we are going to have to decide which of these two things is to have priority. Parliament has also said in this connection that it is not appropriate to amend the provisions of a regulation that was adopted less than two years ago for a period of six years. In view of the present difficult situation regarding stocks, I think the time has now come to talk about this question, too.
Finally, Amendment No 6 amplifies a provision that was included in the regulation at your instigation, and that provision bans FIFG aid for exports or for the formation of joint ventures. We have already discussed this point in connection with the previous agenda item. The Commission is in total agreement on this point and suggests that the lists of countries that break these rules should also be published.
Finally, the Commission is unable to agree to Amendment No 10 because it involves a procedure internal to the Commission, for which the Commission alone is competent. It ought therefore to be handled under the Commission's aegis.
Thank you, Commissioner Fischler.
The debate is closed.
The vote will take place today at 6.30 p.m.
EEC/Senegal fisheries agreement
The next item is the report (A5-0314/2001) by Mr Gallagher, on behalf of the Committee on Fisheries, on the proposal for a Council Regulation [COM(2001) 422 - C5-0405/2001 - 2001/0168(CNS)] on the conclusion of two Agreements in the form of exchanges of letters concerning the extension of the Protocol establishing the fishing opportunities and financial compensation provided for in the Agreement between the European Economic Community and the Republic of Senegal on fishing off the coast of Senegal for the periods 1 May 2001 to 31 July 2001 and 1 August 2001 to 31 December 2001.
Mr President, Commissioner, this proposal for a Council regulation concerns the prolongation of the fisheries protocol which has been in force between the EU and Senegal for the period of 1 May 1997 to 30 April 2001. The prolongation concerns two periods. The first period is from 1 May 2001 until 31 July and the second from 1 August 2001 to 31 December. After several rounds of negotiations starting in Brussels in January 2001 no agreement was reached between the EU and Senegal on the renewal of the current protocol. Last June, Senegal suspended negotiations until October in order to gain time to analyse the fisheries issues and their effects. Breaking off the negotiations did not have the same negative impact as it had at the end of 1996 when all fisheries were suspended. This time there has been no suspension and good sense has prevailed on both sides.
According to estimates by Senegal's research institute, which was carried out in 1996, the available resources at that time would permit catches of some 465 000 tonnes. However, recent scientific analysis has shown that, in spite of the satisfactory utilisation rates in this segment, coastal demersal resources have plummeted and have forced the small-scale and industrial fleet to fish in neighbouring countries. Of course, sustainable fishing is one of the leading principles of the common fisheries policy. Signals about the critical state of some fish stocks must be taken into account by both parties when negotiations are resumed.
Until the date of resumption of negotiations, the Senegalese Government is carrying out a new study to determine the country's present fisheries potential. Since the question of durable management was one of the breaking points at the negotiations, the Senegalese Government will make use of the results of this study later this year in negotiating with the EU.
The fisheries possibilities and the financial contribution from the Community have remained unchanged. The compensation to be paid by the Community for the eight months of this year will be calculated on a pro rata basis, meaning that the compensation for the period 1 May until the end of the year will be two-thirds of the yearly sum of EUR 12 million. That payment has to be made by the end of the year.
I believe, as does the Committee on Fisheries, that it is important for Community fishermen that this agreement be renewed after 31 December of this year when the current prolongation expires. The renewal of the protocol is now more important than ever in terms of fishing opportunities, after the failure to reach agreement with Morocco. I am not trying to compare the opportunities in Senegal with Morocco, but the fact is that there are other opportunities there. We cannot compare them because the protocol with Morocco would have involved EUR 500 million over a four-year period. When, therefore, we consider the recently signed agreement with Mauritania, costing EUR 430 million over five years, the Senegal agreement is very modest in financial terms.
In the light of all these considerations, I can recommend this report to the House.
Mr President, I would like to thank Mr Gallagher for the speed with which he has worked on his report in order to allow the approval of these two extensions which, as he has pointed out, allow the continuation of fishing activity until the signing of a new protocol with Senegal.
We must also recognise the sensitivity shown by the rapporteur in not presenting amendments so as not to interfere with the result of the negotiations currently under way, although he indicates that the results of those negotiations will have to be analysed in line with the considerations expressed in his report.
I almost entirely agree with the considerations, but I would like to expand on the rapporteur' s reference to the lack of utilisation of the agreement by pelagic trawlers. The rapporteur refers to the fact that, in the Northern agreements, criticism has been made of the existence of 'paper fish' or 'paper quotas' and that also, in this case, payments should only be made in exchange for real fish.
I would like to point out that these situations are in no way comparable. In this case, fishing opportunities really exist and, being a Southern agreement, any interested Member State could chose to make use of them, just as in other categories of this same agreement entry has been granted to fleets that are not traditionally present in the area, such as those from Italy or Greece. If these opportunities are not taken advantage of, it will be because certain States have not been interested, but I doubt that with the non-existence or non-continuation of the agreement with Morocco, these opportunities will not be utilised in the future.
In the Northern agreements, however, no Member State can fish. It is prohibited, even if a State is interested; and you all know that certain fleets are interested in being able to fish within these quotas which are already paid for. And we must also remember that, in this particular case, we are not talking about 'paper fish' because, as I have already stated, the fish really exist, unlike the cases of certain Northern agreements, where the state of resources is so poor that real fishing opportunities are not available, and which, by the way, are much more expensive than the agreement with Senegal.
Mr President, the Group of the Party of European Socialists is pleased that the Commission and the Senegalese Government have reached an agreement to extend the previous fisheries agreement with Senegal for eight months.
We are grateful to the Government of Senegal for their willingness to allow our fleet to continue fishing until the parties have reached a new agreement. Fortunately, this time, the fleet has not been docked as it was five years ago. In the interim, the Commission and the Senegalese Government have reached a new fisheries agreement, which will be the subject of another debate.
The catches the Community fleet can benefit from are the surplus resources which the local fleet cannot fish. Fishing relations between Senegal and the European Union are wholly satisfactory to both parties. We must not forget that fish products account for 30% of Senegal' s exports and these exports are mainly sent to Europe. Furthermore, many of the landings of the Community fleet take place in Senegalese ports.
It would be wonderful if, in terms of what we are discussing here today (the coherence between the common fisheries policy and development cooperation policy we all want to see), the Commission could help the Senegalese authorities, and other developing countries, to manage their fisheries resources better, especially - as we have already said - in areas where there are young and spawning fish, which are in such need of it.
I therefore congratulate Mr Gallagher on his wonderful and, above all, rapid report, as well as his excellent work.
Mr President, thank you, first of all, to Mr Gallagher for a very fine piece of work on the report. On behalf of the Group of the European Liberal, Democrat and Reform Party, I should like to begin by adding a few remarks on the financing of the fisheries agreements concluded by the EU with third countries. We have proposed that fishermen should make a greater contribution to the financing of these agreements. It would be of benefit to themselves, but it would also, at the same time, be in line with current developments in the direction of a structure more in keeping with a market economy. It is gratifying that the Commission has begun to prepare evaluation reports on the previous protocol. The evaluation of existing agreements is an extremely valuable tool for improving the fisheries agreements. These must, of course, be to the advantage of European fishermen, who do in fact benefit from them, but also be to the advantage of local fishermen in the countries concerned with which the agreements have been made.
The agreement should relate to the surplus resources that cannot be caught by local fishermen. Sustainability must be ensured. That is the EU' s responsibility. The fisheries agreements are exceedingly important to certain regions of Europe in which, in addition to jobs in the sector itself, there is a range of additional businesses dependent upon fisheries. We should focus more upon the degree to which third countries make use of subsidies for the development of local fisheries and ensure that the development aid we provide is used in the best way possible and, especially, to benefit local fishermen. These agreements are important to the Community, especially in the light of the fact that the fisheries agreement with Morocco was not renewed.
Mr President, I would like to join in congratulating our rapporteur, Mr Gallagher, on the sensitivity and speed with which he has produced his report. I would also like to take advantage of the presence of the Commissioner to congratulate the Commission on the fact that, in the interim, we have been able to extend this agreement until the end of the year, which has allowed European fleets to continue fishing.
I would like to take this opportunity to say to Mr Fischler that I am naturally concerned about the repercussions of this agreement for the fleets which, after the failure of the negotiations with Morocco, are in a truly delicate situation. All of this has its place within the framework of the debate we have held today on development cooperation and respect for the resources of third countries, certainly, but also in the knowledge that there are fishing opportunities which have not yet been utilised.
The agreement that has been reached with Mauritania - on which we must also congratulate the Commission, and on which our rapporteur, Mr Gallagher is also working hard - has broken the curse that was stopping us from signing agreements and, therefore, the agreement with Senegal must come to fruition.
I know that the Commission is working seriously and has meetings arranged for 20 and 23 November. I urge it to work as quickly as possible and I also urge this Parliament to deal with it with the urgency it deserves, because it is of great importance in terms of the situation of the European fishing fleet.
First of all, I would like to thank you, Mr Gallagher, for your report on the extension of the fisheries agreement under discussion until the end of the year. I am glad that you agree with the Commission' s proposal. This will enable the Community' s fishermen to continue their activity in this region while - as the Senegalese side wanted - a further study of the fisheries sector is prepared. The extension of the existing protocol also enables us to pursue negotiations for the multi-annual protocol without undue pressure of time and to bring them to a conclusion.
As you know, this agreement is a very important agreement for us. At EUR 12 million a year, the amount of money involved is considerable, and in purely mathematical terms it means EUR 8 million for the eight months extension. Apart from the considerable amount of money, the advantages for Senegal are not least that the agreement secures a major part of the raw materials required by the Senegalese fishing industry because EC vessels have to land part of their catches in Senegalese ports.
The Commission is unable to accept the present amendment because it is, as you know, a fundamental component of the Community' s external fisheries policy that the costs of fishing rights should be met partly out of the Community budget and partly by the ship owners. That is included in all the negotiating guidelines for fisheries agreements. The financial compensation payable is specified in the agreements themselves. This is paid by the EU, while the ship owners have to pay the licence fees.
May I conclude by saying that the next round of negotiations for a new agreement or a new protocol is due to take place on 20 to 23 November.
Thank you, Commissioner Fischler.
The debate is closed.
The vote will take place today at 6.30 p.m.
EEC/Madagascar fisheries agreement
The next item on the agenda is the Report (A5-0315/2001) by Mrs Fraga Estevez on behalf of the Committee on Fisheries on the proposal for a Council regulation [COM(2001) 409 - C5-0406/2001 - 2001/0161(CNS)] on the conclusion of a Protocol setting out the fishing opportunities and financial contribution provided for in the Agreement between the European Economic Community and the Democratic Republic of Madagascar on fishing off Madagascar for the period from 21 May 2001 to 20 May 2004
Mr President, I am speaking in order to present, and ask your support for, a new Fisheries protocol, this time with Madagascar - as you have said - with whom we have had relations since 1986.
From the point of view of what has come to be called cost/benefit, it is an excellent protocol which clearly demonstrates the viability of this type of agreement for the European Union. In this case, the Community fleet, industry and market are ensured a stable supply of a raw material, tuna, of which we have a considerable deficit, by means of our own fleet, which means that many Community jobs will be retained, not only in the extractive sector, but also in the activities dependent on it. Furthermore, the protocol once again demonstrates that, in the Southern agreements, a high proportion of the fishing opportunities are utilised, in this case reaching 91% for tuna seiners.
It is just as viable for Madagascar, which in addition to the EUR 308 000 in annual financial compensation, will receive a further EUR 517 000 for development aid actions, mainly aimed at improving the fishing control of the area and the training of its fishermen. Furthermore, the number of Malagasy seamen which must be employed rises from 6 in the protocol currently in force to 40 in the protocol under discussion. This is therefore a genuinely significant quantitative leap.
Community fishing activity in itself does not interfere with small-scale fleets, since our fleet does not have access to the twelve mile zone. Meanwhile, the presence of the European Union in itself makes a significant contribution to the control and guarantee of greater sustainability of the resource. We must not forget that the fleet carries with it all the control regulations of Community policy, which is a very important element in terms of ascertaining the details of catches and the state of the resource in the region, to a degree which cannot be matched by all the other diverse foreign fleets that fish in those same Malagasy waters.
Following this brief summary of the content of the protocol, and reminding you that, as a Southern agreement, the shipowners contribute to its funding, I would like to focus on two issues.
I would like to draw your attention firstly to the fact that with this agreement, as in Southern agreements in general, there remains the possibility of granting licences to those interested Member States that would not have access to the fishing opportunities on the basis of relative stability, as demonstrated by the presence of Italy and Portugal. It is therefore time to ask the Commission once and for all to implement the views of the 1997 Council of Fisheries Ministers, which clearly request that fishing opportunities which remain unused may be used by interested Member State fleets in all agreements of the European Union.
Secondly, I do not believe it necessary to point out that we are all committed to the development of third countries, as clearly demonstrated by the Lannoye report, which preceded the debate on fisheries. The fisheries sector has been one of the first to cooperate in this development, since its presence in the waters of third countries has been the catalyst for many of the first industrial centres in their coastal regions, if not the definitive element in terms of many nations now having taken on the genuine vocation of a fishing State.
But, having said that, I believe things are reaching the point where clarification is necessary from several points of view. To begin with, we must not forget, as the aforementioned Council of Fisheries Ministers also made clear, that fisheries agreements are essentially of a commercial nature. However, they are increasingly becoming a complement to Community development aid policy. In the case of this agreement, the proportion intended for development cooperation actions is now rising to 62.6% of the total cost of the agreement to the Community budget.
This situation raises many questions. Firstly, there is no reason why fisheries budgets should be financing the development policy budgets and, from the point of view of budgetary transparency, this state of affairs should be clarified as soon as possible. Secondly, this situation should also be clarified in order to silence those voices which complain about the high budgetary cost of the fisheries agreements, when in reality, as we have seen, considerably more than half of that budget is pure development policy.
Mr President, the fisheries agreements the EU has signed with third countries have always formed a decisive part of its common fisheries policy. I want to pay tribute to the excellent work carried out by Mrs Fraga Estéves, the rapporteur. As a Member from Réunion, I am naturally interested in the conclusion of this seventh fisheries agreement between the EU and Madagascar, given its implications for fishing in the Indian Ocean and, obviously, off Réunion too.
Let me start by pointing out that there is an enormous paradox between the restrictions imposed by the establishment of a European common fisheries policy and the precautionary principle the European Union advocates. In fact, at the same time that the Commission was refusing to countenance any increase in the rate of public aid for longliners in Réunion on the grounds that this resource could be at risk in this part of the Indian Ocean, it was also saying that this same resource was abundant enough to allow for an increase in catches under its fisheries agreements with third countries. For those of us who come from Réunion, this is rather difficult to understand, as, moreover, I explained, in Réunion, to some of our MEPs in the Committee on Fisheries, pointing out that the fishing resources of this sector are young, specific and over-abundant, with the result that the catch quota criteria imposed by the common fisheries policy are inappropriate.
The rapporteur refers to the increased fishing opportunities given under the agreement between the EU and Madagascar, which will make it easier for fishermen from Réunion to acquire additional fishing rights in Malagasy territorial waters. We would be allowing them to increase their catch quota, which, at present, accounts for only 0.12% of the total EU catch in this zone.
The fisheries agreements are the EU's main instrument for contributing to the development of the fishing industry in third countries. A large part of the total financial contribution is allocated to this under the agreement with Madagascar. Since it is quite familiar with the real situation in Madagascar, Réunion is prepared to offer its experience and to take part in co-development projects, based, in particular, on the creation of joint enterprises with Madagascar and the development of aquaculture. In fact, some projects of this kind have already been conducted and simply need reinforcing.
Finally, I do hope the European Union will adopt a strict policy with regard to poaching in the Indian Ocean. Madagascar has recently signed bilateral agreements with Japan, Taiwan and Korea, the terms of which are not always entirely clear. I therefore feel it is crucial for the European Union to keep a very close watch specifically over the implementation of the special surveillance and monitoring measures aimed at restricting poaching activities in this zone and thus to ensure that the signing of the fisheries agreement with Madagascar is genuinely and indisputably valid.
Mr President, the Group of the Party of European Socialists supports this proposed regulation on the renewal of the fisheries agreement with Madagascar. We also support the excellent report by Mrs Fraga Estevez , and we ask the Council to incorporate the amendments approved by the Committee on Fisheries.
On many occasions we have complained, always justifiably, about the lack of coherence of the Commission and the Council, which sometimes verges on the arbitrary, in relation to the negotiation and signing of fisheries agreements. It is the sector itself which suffers from this lack of direction, and it does not feel that it is supported by the Commission. The Commission sometimes gives the impression that it wants to forget the conclusions of the Luxembourg Council of October 1997 on the policy of fisheries agreements with third countries, which explicitly recognised the socio-economic advantages of those agreements for the Community, both in terms of the supply of raw materials and employment, and which are - and will continue to be - an essential element of the common fisheries policy.
I share the concern mentioned by the rapporteur in her report relating to the fact that more than 62% of the cost of the agreement corresponds to development cooperation actions and has nothing to do with financial compensation for the agreed catches. We are in favour of development cooperation and budgetary transparency. These actions must therefore be financed by the European Development Fund which, to date, has financed the development of the fishing sectors of the developing countries to the not inconsiderable tune of EUR 421 million.
This agreement, like all fisheries agreements with third countries, is aimed at a specific form of fishing - in this case, tuna - clearly outside the 6-12 mile zone, and includes absolutely limited and measured annual fishing opportunities for an also limited and measured number of ships - 80.
The shipowners pay an amount per tonne - EUR 25 - which, as the rapporteur has pointed out, is something that only happens in the Southern agreements. The shipowners are obliged, furthermore, to employ a significant number of Malagasy seamen, which is rising from 6 to 40, as has also been pointed out.
I congratulate Mrs Fraga Estevez once again on her excellent report which clearly demonstrates that, of the fisheries agreements signed by the developing countries with third countries, it is those which they sign with the European Union which achieve and guarantee a greater degree of transparency and control of fishing activities in those areas.
Mr President, first of all, I should like to thank Mrs Fraga Estevez for a splendid piece of work in connection with the report. Just as I said earlier in connection with Mr Gallagher' s report, those of us in the Group of the European Liberal, Democrat and Reform Party are concerned that, in line with developments, we allow the self-funding sector, that is to say the ship owners and fishermen, to pay a larger contribution towards those agreements from which they of course benefit most. The fisheries agreement with Madagascar is valuable not only for the Community but also for Madagascar. The high degree to which the Community' s fishing opportunities are exploited is impressive and worth emphasising. I should like to support Mrs Fraga Estevez in saying that, in the funding of the fisheries agreements, a sharp and clear distinction should be made between the portion used to fund fishing opportunities and the portion used to fund development measures which, in the EU' s budget, should appear as development aid.
The agreements are exceedingly important to those regions of Europe in which fishing is the most important activity, and we are concerned here not merely with the work of the fishermen but also with associated businesses on land. It is the EU' s responsibility to ensure that, when we conclude agreements, it is surplus resources with which we are concerned. Matters must be arranged in such a way that local fishermen are provided with development opportunities, and that means that the EU must secure the concept of sustainability. This agreement, like the one with Senegal, is important to the Community, partly of course in the light of the fact that the fisheries agreement with Morocco was not renewed.
Mr President, ladies and gentlemen, Mrs Fraga Estevez, I thank you for your report on the new protocol under the fisheries agreement with Madagascar, by which we can safeguard the operation of our tuna fleet in these waters up to and including May 2004.
I am also pleased that you are able to adopt the draft. The new Protocol refers exclusively to tuna and offers fishing opportunities for 80 vessels. The financial contribution totals EUR 825 000. I would like to emphasise that over 60% of this amount is allocated to specific measures and thus benefits the local fisheries sector. These resources benefit, above all, monitoring and supervision, but also research and non-industrial fishing.
Also, this is the first time this Parliament has dealt with an agreement with an ACP state, providing for the satellite-based surveillance of all Community ships operating within the scope of this Agreement.
As regards Amendments Nos 1 and 3, I draw your attention to the interinstitutional agreements in force and most especially to the 5 July 2000 Framework Agreement between Parliament and the Commission. In the context of this Agreement, we are complying with the demands of these amendments, which are therefore not necessary.
I cannot support Amendment No 2, as negotiations on a protocol to a fisheries agreement do not require their own new mandate.
What I have already said about Senegal applies correspondingly to Amendment No 4.
Thank you, Commissioner Fischler.
The debate is closed.
The vote will take place today at 6.30 p.m.
The self-discipline of the speakers who, in contrast to their usual practice, have not wholly exhausted their speaking time, means that we have now closed the debate earlier than originally planned. Commissioners, too, Mr Fischler, usually require more time than you, with your characteristically Austrian succinctness, have done today. I ask for your understanding that we must now suspend the sitting. We cannot bring the vote forward, as it is fixed in the agenda for 6.30 p.m.. I shall suspend the sitting until 6.30 p.m. and request you to reassemble punctually.
(The sitting was suspended at 5.51 p.m. and resumed at 6.30 p.m.)
VOTE
1. the proposal for a Council decision [COM(2001) 322 - C5-0308/2001 - 2001/0128(CNS)] amending Council decision 97/413/EC concerning the objectives and detailed rules for restructuring the Community fisheries sector for the period from 1 January 1997 to 31 December 2001 with a view to achieving a balance on a sustainable basis between resources and their exploitation
2. the proposal for a Council Regulation [COM(2001) 322 - C5-0309/2001 - 2001/0129(CNS)] amending Regulation (EC) No 2792/1999 laying down the detailed rules and arrangements regarding Community structural assistance in the fisheries sector
(In successive votes, Parliament adopted the draft legislative resolutions)
Report (A5-0314/2001) by Mr Gallagher on behalf of the Committee on Fisheries on the proposal for a Council Regulation [COM(2001) 422 - C5-0405/2001 - 2001/0168(CNS)] on the conclusion of two Agreements in the form of exchanges of letters concerning the extension of the Protocol establishing the fishing opportunities and financial compensation provided for in the Agreement between the European Economic Community and the Government of the Republic of Senegal on fishing off the coast of Senegal for the periods 1 May 2001 to 31 July 2001 and 1 August 2001 to 31 December 2001
(Parliament adopted the legislative resolution)
Report (A5-0315/2001) by Mrs Fraga Estevez on behalf of the Committee on Fisheries on the proposal for a Council regulation [COM(2001) 409 - C5-0406/2001 - 2001/0161(CNS)] on the conclusion of a Protocol setting out the fishing opportunities and financial contribution provided for in the Agreement between the European Economic Community and the Democratic Republic of Madagascar on fishing off Madagascar for the period from 21 May 2001 to 20 May 2004
(Parliament adopted the legislative resolution)
Report (A5-0334/2001) by Mr Lannoye on behalf of the Committee on Development and Cooperation on the Commission communication to the Council [COM(2000) 724 - C5-0071/2001 - 2001/2032(COS)] and to the European Parliament on fisheries and poverty reduction
(Parliament adopted the resolution)
President. Before we come to the explanations of vote, Mr Blokland will speak on the order of business.
Mr President, I did not want to draw your attention to this point before the vote, so I waited until after the vote. I note that more than 80% of our fellow MEPs evidently had a good reason for not participating in the vote this afternoon. So I ask myself whether I actually have a good reason for being here to vote at 6.30 pm this Thursday evening with so few Members present - about one hundred. I am starting to wonder whether this is indeed wise. Should we not join the vast majority of our colleagues who evidently had a good reason for not being here during the vote? In other words, Mr President, I would like to ask you whether you will discuss with the presidency of the Parliament whether there would be any possibility of either considerably increasing the number of Members present at 6.30 pm on a Thursday evening or finding another solution for this Thursday evening that does not entail a vote.
Mr President, I would just like to tell Mr Blokland that it is not those who are absent who are in the right, but those who are present, and those who are not here should be ashamed of themselves. I take the view that we should be proud of doing our duty. We must, though, also be quite clear in our own minds that it is important to reintroduce Friday so that Thursday is made a correspondingly more attractive proposition.
Explanations of vote
Adam Report (A5-0340/2001)
. The British Labour MEPs have voted in favour of a sheep premium of EUR 25, an increase of 20% on the figure proposed by the Commission.
Our objective was to pass on to sheep (and goat) farmers an increase in the annual premium but to keep within the expenditure limits set out in Agenda 2000 and keep us on track for CAP reform.
The incomes of sheep farmers have not kept pace with other types of farming. This decision will help to correct the imbalance. Because the payment will be annual and known in advance, it will help farmers in their business planning.
We particularly emphasise the importance we place on increased marketing support to encourage consumption and we look to the Commission to act with urgency.
- (FR) It seems to us that the Adams report on the proposed reform in the sheepmeat and goatmeat production sector does not take account of the basic problems facing small-scale farmers, who have the lowest incomes in Europe. We would be happy to present the point of view of the Confédération paysanne, the French farm workers' confederation, which is protesting at the fact that the income of French sheep farmers is 45% lower than the average farm income and believes that 'at European level, the COM (common organisation of the market) in sheepmeat has not fulfilled its role, which was to guarantee the producers an income,' and that the proposed reform 'shows no signs of any political ambition to give new impetus to the sheepmeat sector.'
Allocating flat-rate aid per head of sheep and goats instead of the present system of compensatory payments is harmful to small-scale stockbreeders and in no way improves their incomes.
That is why we abstained in the vote on this report.
We are critical of Mr Adam' s report on the common organisation of the market in sheep meat and goat meat. In our view, the amendments tabled generally represent an antiquated agricultural policy which does not correspond to the conditions and needs of modern, global society. Against that background and with an eye to the impending general review of the EU' s agricultural policy, we have chosen to vote against the report in its entirety.
Lannoye Report (A5-0334/2001)
. (PT) The European Union must use its development cooperation policy to strengthen the objectives designed for cooperation with developing countries in the fisheries sector by means of more programmes, technical resources and budgets under the various frameworks for priority action. This will enable us to help the economic and social development of these countries, specifically in the fields of rural development, transport, health, education and the fight against poverty.
The European Union must promote scientific research into resources and could support the implementation of an effective programme for monitoring the exclusive economic zones (EEZs) of developing countries.
That concludes the vote.
Adjournment of the session
I declare this session of the European Parliament adjourned.
(The sitting was closed at 6.47 p.m.)